PCIJ_A_05_MavrommatisJerusalem_GRC_GBR_1925-03-26_JUD_01_ME_00_FR.txt. AFFAIRE DES CONCESSIONS MAVROMMATIS
A JERUSALEM

THE MAVROMMATIS JERUSALEM CONCESSIONS
COUR PERMANENTE DE JUSTICE INTERNATIONALE

1948. SIXIEME SESSION (EXTRAORDINAIRE)

Le 26 mars.

Dossier E.c.V. -
Role VI 2. Audience du 26 mars 1925.

Présents :

MM. Huser, Président,
LODER, ancien Président,
Weiss, Vice-Président,

Lord FINLAY,

MM. NYHoLu,

ALTAMIRA, Juges,

ODA,

ANZILOTTI,

YOVANOVITCH, |

BEICHMANN, . Juges suppléants,
NEGULESCO, \

M. CALOYANNI, Juge national.

AFFAIRE DES CONCESSIONS MAVROMMATIS
A JERUSALEM
Entre

le Gouvernement de la République hellénique, représenté par Son
Excellence M. Kapsambelis, ministre de Grèce à La Haye,

Demandeur,
d’une part,

et le Gouvernement de Sa Majesté britannique, représenté par
M. Vernon, du Colonial Office,

Défendeur,
d'autre part :
7 ARRÊT N° 5

La Cour, composée ainsi qu'il est dit ci-dessus,

après avoir entendu les Parties en leurs observations et
conclusions,

a rendu Varrét suivant :

Par Requête déposée au Greffe de la Cour le 13 mai 1924, en con-
formité de l'article 40 du Statut et de l’article 35 du Règlement,
le Gouvernement de la République hellénique a introduit devant la
Cour permanente de Justice internationale une instance concer-
nant le prétendu fait de la part du Gouvernement de Palestine et,
à sa suite, de la part du Gouvernement de Sa Majesté britannique,
en tant que Puissance mandataire pour la Palestine, de refuser
depuis 1921 de reconnaître dans toute leur étendue les droits résul-
tant en faveur du sieur Mavrommatis, ressortissant helléne, des
contrats et accords qu’il avait passés avec les autorités ottomanes,
au sujet de concessions pour certains travaux publics à exécuter en
Palestine.

Cette Requête conclut à ce qu’il plaise à la Cour dire et juger
qu'à tort le Gouvernement de Palestine et, à sa suite, le Gouver-
nement de Sa Majesté britannique, ont refusé depuis 1921 de recon-
naître dans toute leur étendue les droits résultant en faveur de
M. Mavrommatis des contrats et accords qu’il avait passés avec les
autorités ottomanes au sujet des travaux sus-indiqués ; que le Gou-
vernement de Sa Majesté britannique est tenu à la réparation du
préjudice subi de ce chef par ledit sujet hellène et évalué à la somme
de £234.339 et aux intérêts à 6 % à compter du 20 juillet 1923,
date à laquelle cette évaluation a été faite.

Les conclusions ainsi prises ont été développées dans le Mémoire
présenté par le Demandeur à la Cour le 23 mai 1924. Il y est spé-
cifié que le Gouvernement grec, abandonnant une partie de sa récla-
mation primitive, relative aux travaux d'irrigation du Jourdain,
limite sa demande à deux groupes de concessions, savoir : celles
qui concernent la construction et l’exploitation d’un réseau de tram-
ways électriques, la distribution de lumière et d'énergie électriques
et d’eau potable dans la ville de Jérusalem, et celles qui concernent la
construction et l'exploitation de tramways électriques, la distribu-
tion de lumière et d'énergie électriques et d’eau potable dans la
ville de Jaffa ainsi que l’arrosage de ses jardins par les eaux El-
Audijé.
8 ARRÊT N° 5

La Requête introductive d'instance ayant été, aux termes de
l’article 40 du Statut, communiquée au Gouvernement de Sa Majesté
britannique en date du 15 mai 1924, et le Mémoire hellénique lui
ayant été transmis le 31 mai, ce Gouvernement informa la Cour, le
3 juin, qu'il jugeait nécessaire de soulever une exception prélimi-
naire concernant la compétence de la Cour pour connaître de
l'affaire dont il s'agissait.

Le 30 août suivant, la Cour rendit son arrêt sur cette exception
préliminaire.

Le dispositif de l'arrêt est conçu dans les termes suivants :

«La Cour, jugeant contradictoirement,

« Admet l'exception préliminaire présentée par le Gouverne-
ment de Sa Majesté britannique, pour autant qu’elle se réfère
à la réclamation relative aux travaux de Jaffa et la rejette
pour autant qu'elle se réfère à la réclamation relative aux
travaux de Jérusalem ;

« Retient l’affaire pour statuer au fond dans la même mesure;

« Charge le Président de fixer, aux termes de l’article 33 du
Règlement, les délais pour le dépôt des documents ultérieurs
de la procédure écrite. »

Ainsi se trouvaient éliminés de la discussion quant au fond, égale-
ment les concessions concernant la construction et l'exploitation de
tramways électriques, la distribution de lumière et d’énergie élec-
triques et d’eau potable dans la ville de Jaffa et l’arrosage de ses
jardins par les eaux El-Audjé.

Le Mémoire du Gouvernement hellénique demande à la Cour,
quant aux concessions de Jérusalem, retenues par elle pour statuer
au fond, de bien vouloir décider :

«1) Qu’ayant reçu un commencement d'application, le Gouver-
nement britannique, en sa qualité de Mandataire pour la Palestine,
a l'obligation de les maintenir en consentant à leur réadaptation
aux nouvelles conditions économiques du pays, ou de les racheter
en payant au réclamant une équitable indemnité ;

«2) Qu’ayant, en fait, dejà exercé son choix en rendant direc-
tement ou indirectement impossible l'exécution des travaux concé-
dés au réclamant, il doit lui payer une indemnité ;

« 3) Qu'en tenant compte de tous les éléments du préjudice causé
au réclamant, il lui sera alloué une juste et équitable indemnité en
9 ARRÊT N° 5

lui adjugeant une somme de £121.045, augmentée des intéréts a
six pour cent courus depuis le 20 juillet 1923 jusqu’a la date de
l'arrêt. »

Lors du prononcé de l'arrêt du 30 août, le représentant du Gou-
vernement de Sa Majesté britannique pria la Cour de fixer au Ter jan-
vier 1925 le délai pour le dépôt du Contre-Mémoire britannique
relatif au fond de l'affaire, en ce qui concerne les concessions de Jé-
rusalem. Le Président, après avoir entendu l’agent du Gouverne-
ment hellénique, fixa, en vertu des pouvoirs à lui conféres, tant par
l'arrêt du 30 août que par l’article 33 du Règlement, le délai pour
le dépôt du Contre-Mémoire, conformément au désir exprimé de
la part du Gouvernement britannique. À l'expiration de ce délai,
il fixa respectivement aux Io et 26 janvier 1925 les délais pour le
dépôt de la Réplique hellénique et de la Duplique britannique
en l'affaire dont il s’agit.

Les documents de la procédure écrite furent dûment presentés
à la Cour dans les délais fixés et firent l’objet des communications
prévues à l’article 43 du Statut.

Dans son Contre-Mémoire, le Gouvernement de Sa Majesté bri-
tannique pria la Cour de bien vouloir décider :

[ Traduction. ]

« I) que, ni la concession électricité ni la concession eau de
M. Mavrommatis ne sont valables et ne peuvent étre reconnues en
vertu du Protocole XII annexé au Traité de Lausanne ; »

et, dans le cas où, sur ce point, la Cour se prononcerait contraire-
ment à la thèse britannique, de bien vouloir décider :

« 2) que le Gouvernement britannique n’a, ni en ce qui concerne
la concession électricité, ni en ce qui concerne la concession eau de
M. Mavrommatis, contrevenu en quoi que ce soit aux obligations
internationales mentionnées à l’article 11 du Mandat pour la
Palestine ;

« 3) qu'aucun des contrats de concession dont il s’agit n’a reçu
un commencement d'application au sens de l’article 6 du Protocole
XII annexé au Traité de Lausanne ;

« 4) que, par suite, les dispositions des articles 4 et 5 du Protocole
visant la réadaptation ne peuvent s'appliquer à aucune des conces-
sions de M. Mavrommatis :

«5) que les deux concessions doivent être maintenues sans
10 ARRÊT N° 5

réadaptation, à moins que, dans un délai de six mois à dater de
l'arrêt de la Cour, M. Mavrommatis demande la résiliation des
contrats de concession, auquel cas il aura droit, s’il y a lieu, à telle
indemnité pour travaux d’études, qu’à défaut d’accord entre lui
et le Gouvernement de Sa Majesté, les experts prévus au Protocole
considéreraient comme équitable ;

«6) que, dans tous les cas, l'indemnité demandée est déraison-
nable et excessive. »

D'autre part, dans sa Réplique, le Gouvernement hellénique
estima :

«1° — que la validité des concessions Mavrommatis doit être
tenue pour certaine ;

«2° — qu'elles ont droit, par application de l’article 4 du Proto-
cole, à être réadaptées ;

«3° — que, toutefois, même dans ces conditions, leur exécution
est trop malaisée pour pouvoir être considérée comme une répara-
tion suffisante de la violation de l’article 11 du Mandat ;

«4° — qu'il est, en présence de la situation créée à cet égard en
Palestine, plus pratique et plus juste de procéder à leur liquidation
définitive en allouant à l'intéressé une indemnité globale » ;

et demanda à la Cour de bien vouloir décider :

«r° — qu'ayant reçu un commencement d'application, les
concessions obtenues par M. Mavrommatis à Jérusalem doivent
être réadaptées aux nouvelles conditions du pays et que le Gouver-
nement britannique a Vobligation de consentir à leur réadaptation
ou de les racheter en payant à l’interessé une équitable indernnité ;

«2° — qu'ayant, en fait, exercé son choix, en rendant directe-
ment ou indirectement impossible l’exécution des travaux concédés
au réclamant, il doit lui payer une équitable indemnité ;

«3° — qu’en tenant compte de tous les éléments du préjudice
causé à l'intéressé, il lui sera donné une juste et équitable indem-
nité en lui adjugeant une somme de £121.045, augmentée des
intérêts à 6 % courus depuis le 20 juillet 1923 jusqu'à la date
de l'arrêt ;

«4° — qu'il lui sera en outre alloué, après enquête éventuelle
en raison de l’utilisation par les autorités militaires britanniques
II ARRÊT N° 5

de ses plans et projets relatifs à l’alimentation en eau de la ville de
Jérusalem, une indemnité spéciale dont le montant sera fixé
conformément aux prescriptions de l’article 3 du Protocole de
Lausanne. »

Le Gouvernement britannique, dans sa Duplique, se borna à
demander à la Cour de lui adjuger les conclusions consignées dans
son Contre-Mémoire.

Par une décision du 27 janvier 1925, dûment communiquée aux
agents des Parties, la Cour inscrivit au rôle pour la session extra-
ordinaire qui avait été convoquée pour le 12 janvier, l'affaire des
concessions Mavrommatis à Jérusalem et fixa au ro février 1925
l'ouverture des audiences en cette affaire. |

Au cours des audiences, qui durèrent du 10 au 14 février inclus,
la Cour a entendu, en leurs plaidoiries, réplique et duplique, les
Conseils des Parties, savoir: S. Exc. M. Politis, ministre de Gréce
a Paris, et M. Purchase, avocat, pour le Gouvernement hellénique,
et sir Douglas Hogg, Attorney-General, pour le Gouvernement de
Sa Majesté britannique.

A Vappui de leurs conclusions, les Parties ont placé divers docu-
ments sous les yeux de la Cour, soit comme annexes à leurs Mémoire,
Contre-Mémoire, Réplique et Duplique, soit au cours des debats
OTAUX.

POINT DE FAIT.

Le 27 janvier 1914 avaient été signées, entre la Ville de Jérusalem,
d'une part, et M. Euripide Mavrommatis, d’autre part, deux conven-
tions relatives, respectivement, à la «concession de la distribution
publique d'énergie électrique et de tramways électriques» et à la «con-
cession de la construction et exploitation des travaux nécessaires
à la distribution d’eau potable ». Dans ces conventions, dont des
copies certifiées conformes par le président de la Municipalité de
Jérusalem ont été présentées à la Cour, M. Mavrommatis est indi-
qué comme «sujet ottoman, demeurant à Constantinople ». La pre-
mière de ces concessions, dénommée ci-après «concession électricité »,
vise, aux termes de l'article premier de la Convention :

« I) la distribution publique de l'énergie électrique s’appli-
quant à tous usages autres que la télégraphie, la téléphonie,
I2 ARRÊT N° 5

et la force motrice nécessaire aux entreprises de transport en
commun (sauf comme il est dit au II), les tramways dans la
ville de Jérusalem et ses faubourgs, dans un périmètre de vingt
kilomètres autour de la ville ;»

TI) certain réseau de tramways électriques, comprenant
des lignes «obligatoires », «éventuelles » et «facultatives ».

La seconde des concessions, dénommée ci-après « concession eau »,
vise, d'après l’article premier de la Convention y relative, « l’exécu-
tion et l'exploitation des travaux nécessaires à la canalisation
et à la distribution des eaux dans la ville de Jérusalem et sa banlieue ».

Par lettres en date du 3 mars suivant, la maison de banque Périer
& Cie à Paris, ci-après dénommée « Banque Périer », informa le
président de la Municipalité de Jérusalem, I) qu’elle tenait à la
disposition de la Municipalité, en faveur de M. Mavrommatis, la
somme de sept mille livres turques à tifre de cautionnement définitif
pour les engagements qu'il avait contractés en vertu de la Conven-
tion relative à la concession électricité ;

2) qu’elle tenait, dans des conditions analogues, à la disposition
de la Municipalite la somme de cent mille francs, cautionnement
definitif prévu par la Convention relative à la concession eau ;

3) qu'elle avait accordé à M. Mavrommatis son concours finan-
cier pour la réalisation des projets de celui-ci.

L’octroi de ce concours se trouve consigné dans une lettre adres-
sée par la Banque Périer à M. Mavrommatis le 13 novembre 1913.
Aux termes de cette lettre, celui-ci devait s’efforcer d’obtenir, en
son propre nom, les deux concessions de Jérusalem et les deux
concessions de Jaffa. En cas de réussite, la Banque mettrait à la dis-
position de M. Mavrommatis la somme de cinq millions de francs,
tous frais encourus pour i’obtention des concessions restant à la
charge du concessionnaire.

Le 30 juillet (vieux style) 1914, M. Mavrommatis écrivit au maire
de la ville de Jérusalem : 1) pour lui annoncer l'envoi d’un exem-
plaire des projets définitifs prévus par la Convention relative à la
concession électricité ; 2) pour lui annoncer que, par mesure de pru-
dence, vu l’état de guerre et l'insécurité qui s’ensuivrait des commu-
nications postales, il gardait chez lui, mais à la disposition de la
Ville, les trois autres exemplaires ; 3) pour demander, en invoquant
la guerre comme raison de force majeure, un sursis pour le délai
d'exécution de tous ses engagements résultant de ladite Conven-
13 ARRÊT X° 5

tion, «délai qui sera équivalent au temps qui s’écoulera entre le jour
de la déclaration de la guerre et celui où sera conclue la paix défi-
nitive. »

Il paraît que M. Mavrommatis avait formulé une requête analogue
en ce qui concerne la concession eau. La réponse de la Ville traite,
en effet, des deux concessions.

Le Conseil municipal décida à leur sujet:

« d’ajourner l'exécution durant tout le temps à courir du 21 juillet
(vieux style), date de la déclaration de ladite guerre, jusqu'au jour
de la conclusion de la paix. »

Le Traité de Versailles, signé le 28 juin 1919, entra en vigueur
le 10 janvier 1920. L'article 22 du Pacte de la Société des Nations,
qui forme la première partie du traité, établit le régime mandataire
pour «certaines communautés, qui appartenaient autrefois à l’Em-
pire ottoman »; c’est le casla Palestine. Le Traité de Sèvres, qui avait
pour but de régler la paix avec la Turquie, fut signé le 10 août 1920.
Ii stipula ce qui suit, au sujet des concessions accordées par les
autorités ottomanes, entre autres dans les territoires détachés
de la Turquie pour être soumis au régime mandataire :

Article 311.

« Dans les territoires détachés de la Turquie pour être soumis
à l’autorité ou à la tutelle d’une des Principales Puissances
alliées, les ressortissants alliés, ainsi que les sociétés contrôlées
par des groupes ou des ressortissants alliés bénéficiaires de
concessions accordées avant le 29 octobre 1914 par le Gouver-
nement ottoman ou par toutes autorités locales ottomanes,
seront maintenus par la Puissance intéressée dansl’intégralité de
leurs droits dûment acquis ; ladite Puissance leur conservera
les garanties qui leur avaient été affectées ou leur en attribuera
d’équivalentes.

«Toutefois, ladite Puissance, si elle juge que le maintien de
l’une quelconque de ces concessions est contraire à l'intérêt
public, aura la faculté, dans un délai de six mois à dater du
moment où le territoire aura été placé sous son autorité ou sa
tutelle, de racheter ladite concession ou d’en proposer la modi-
T4

ARRÊT N° 5

fication ; dans ce cas, elle sera tenue de payer au concessionnaire
une équitable compensation en conformité des dispositions
suivantes.

«A défaut d’un accord amiable entre les Parties sur le mon-
tant de la compensation prévue ci-dessus, la fixation de ce
montant sera confiée à des tribunaux arbitraux composés de
trois membres : l’un des membres sera désigné par l’État dont
est ou sont ressortissants le concessionnaire ou les possesseurs de
la majorité du capital, lorsqu'il s’agit d’une société ; le deuxième
membre sera désigné par le Gouvernement exerçant l'autorité
sur le territoire intéressé ; et le troisième sera, à défaut d’accord
entre les intéressés, désigné par le Conseil de la Société des
Nations.

« Le tribunal, jugeant en droit comme en équité, devra prendre
en considération tous les éléments d'appréciation, sur la base
du maintien avec réadaptation du contrat, comme il est indique
au paragraphe suivant.

« Si la concession est maintenue, le concessionnaire aura droit,
dans un délai de six mois après l'expiration du délai prévu
au deuxième alinéa du présent article, de demander la readap-
tation de son contrat aux nouvelles conditions économiques,
et, à défaut d’accord direct avec le Gouvernement intéressé, la
décision sera déférée au tribunal arbitral ci-dessus visé.

Article 312.

« Dans tous les territoires détachés de la Turquie, soit à la
suite des guerres balkaniques, en 1913, soit en vertu du présent
Traité, et autres que les territoires visés à l’article 311, l’État
définitivement acquéreur sera subrogé de plein droit dans les
droits et charges de la Turquie vis-à-vis des concessionnaires
ou bénéficaires de contrats, visés à l'alinéa rer de l’article 311,
et devra conserver à ceux-ci les garanties qui leur avaient été
affectées ou leur en attribuer d’équivalentes.

«Cette subrogation aura effet pour chaque État acquéreur
à dater de la mise en vigueur du Traité par lequel le trans-
fert du territoire a été stipulé. Ledit État prendra toutes mesu-
res utiles pour que l'exploitation des concessions et l'exécution
des contrats puissent être continuées sans aucune interruption.
15 ARRET N° 5

« Toutefois, dès la mise en vigueur du présent Traité, des
négociations pourront être engagées, entre les États acqué-
reurs et les bénéficiaires des concessions et contrats, à l'effet
d'adapter d’un commun accord les dispositions desdites con-
cessions et desdits contrats à la législation de ces États ainsi
qu'aux nouvelles conditions économiques. A défaut d'accord
dans les six mois, l’État ou les bénéficiaires pourront soumettre
les contestations à cet égard à un tribunal arbitral composé
comme 1] est dit dans l’article 311.»

Le 20 mai 1920, le Mandat sur la Palestine avait été accordé à
la Grande-Bretagne, et, le 1° juillet, le Gouvernement de ce pays
substitua à son occupation militaire de la Palestine, une adminis-
tration civile.

Le 16 avril 1921, M. Mavrommatis écrivit au nouveau Gouver-
nement de Palestine 1) pour se placer, en ce qui concerne les
concessions eau et électricité, sur la base du Traité de Sèvres; 2) pour
offrir de déposer les projets prévus par les conventions relatives
à ces concessions ; 3) et pour suggérer les modifications nécessaires
d'un commun accord avec la Ville de Jérusalem pour les mettre en
conformité avec les nouvelles conditions du pays.

Aux termes d’une lettre adressée par la Banque Périer à
M. Mavrommatis le 14 février 1921, la Banque était à cette époque
disposée à reprendre les négociations sur les concessions de Jéru-
salem et de Jaffa sur les mêmes bases de l’accord de novembre
1913, mais sous la condition que les nouvelles autorités de Pales-
tine reconnaftraient et ratifieraient les droits du concessionnaire.

Il paraît que la lettre susmentionnée de M. Mavrommatis en date
du 16 avril 1921 donna lieu à certains pourparlers entre les autorités
de Palestine, d’une part, et M. Mavrommatis ou ses agents, de
l’autre. D’une lettre signée le 9 mai 1921 par le secrétaire aux affai-
res juridiques du Gouvernement de la Palestine, il appert 1) que ces
pourparlers ont porté sur la nationalité de M Mavrommatis,
2) et que cette question était soumise aux autorités à Londres. Elle
touchait plus particulièrement à la preuve de sa nationalité hellène,
étant donné que, dans les conventions, il était indiqué comme sujet
ottoman. C’est dans cet ordre d’idées que, le 1% septembre 1921,
Yagent à Londres de M. Mavrommatis présenta au Colonial
Office certains documents destinés 4 prouver la nationalité helléne de
M. Mavrommatis.
16 ARRÊT N° 5

Il a été allégué par le demandeur, et le défendeur n’a pas contesté
cette affirmation, qu'au cours des pourparlers qui avaient eu lieu
à Jérusalem, il avait été recommandé à M. Mavrommatis, de la
part du Gouvernement de Palestine, de s'entendre avec un certain
M. Rutenberg en vue d’une collaboration pour l'exécution des tra-
vaux envisagés dans les conventions dont M. Mavrommatis était
le bénéficiaire. M. Rutenberg, de son côté, aurait estimé toute
entente prématurée avant la reconnaissance par les autorités locales
de la validité des concessions.

Sur ces entrefaites fut conclu, le 21 septembre 1921, entre les
Crown Agents for the Colonies britanniques et M. Rutenberg un
accord concernant l’octroi à ce dernier d’une concession pour Futi-
lisation des eaux des fleuves Jourdain et Yarmouk et de leurs
affluents en vue de la génération et de la distribution d’énergie
électrique. L’accord dispose que si, dans les deux ans, M. Rutenberg
remplit certaines conditions, le Haut Commissaire en fonctions pour
la Palestine accordera, sur demande, la concession dont il s’agit.
Entre temps, il lui est interdit d’accorder d’autres concessions ou
licences qui feraient double emploi avec cette concession. Le projet
de contrat de concession annexé à l'accord et auquel celui-ci se
réfère, contient entre autres une clause, portant le n° 29, qui est
ainsi conçue :

« In the event of there being any valid pre-existing conces-
sion covering the whole or any part of the present concession
the High Commissioner if requested in writing by the Company
so to do shall take the necessary measures for annulling such
concession on payment of fair compensation agreed by the
Company or failing agreement determined by arbitration
between the owner of such concession and the High Commis-
sioner and the Company shall indemnify the High Commis-
sioner against any compensation that may be duc or become
payable in respect of any such annulled concession to the
extent to which it affects this present concession and shall be
entitled to increase the capital of the Company and the
rates of charge to be made to consumers of electrical energy
correspondingly and the amount of any compensation to
become payable and to be paid in respect of any such annulled
concession shall be paid in agreement with the Company and
17 ARRÊT N°5

in default of agreement be determined by arbitration between
the owner or owners of such pre-existing concession and the
High Commissioner or other appropriate procedure. »1

Il est constant que la demande visée à l'accord du 2r septembre
fut présentée en temps voulu. Cependant, les deux Parties désirant
apporter certaines modifications aux dispositions du projet de
contrat de concession mentionné ci-dessus, la concession n’a pas
encore été effectivement accordée. Néanmoins, le Gouvernement de
la Palestine a reconnu qu'il était tenu de l’accorder, dès que le texte
du contrat aurait été établi. Entre temps, M. Rutenberg a constitué
la Société prévue pour l'exploitation de la concession, the Palestine
Electric Corporation, Lid.

La nature des relations qui existaient entre M. Rutenberg et
l'Organisation sioniste prévue à l’article 4 du Mandat pour la Pales-
tine a été longuement discutée devant la Cour qui, cependant, ne
juge pas utile de se prononcer sur cette question de fait ; à l’époque
dont il s’agit, le document intitulé « Mandat pour la Palestine »
n'était d'ailleurs pas en vigueur. En effet, le texte de ce document ne
fut définitivement établi que le 24 juillet 1922 ; et il entra en vigueur
seulement le 29 septembre 1923.

I à été allégué que l'octroi des concessions Rutenberg a eu pour
eftet le retrait par la Banque Périer de sa promesse du 14 février 1921.
Le 2 décembre de la même année, cette Banque écrivit à M. Mavrom-
matis que, du fait de l'octroi desdites concessions, il lui était impos-
sible d'entreprendre le financement des concessions de ce dernier.

À partir du mois d'octobre 1921, il commençait à devenir clair
que le Traité de Sèvres n’acquerrait jamais force obligatoire. C’est
le 20 octobre 1921 que fut conclu l'accord séparé entre la France
et le Gouvernement de la Grande Assemblée nationale d’Angora.
En février et mars 1922, des conférences diplomatiques eurent lieu
entre les délégués des Puissances alliées, au cours desquelles furent
débattues les modifications à apporter au Traité; au mois d'avril
suivant, intervint l’accord séparé entre l'Italie et le Gouvernement
kémaliste. Les événements militaires de septembre 1922 en Asie mi-
neure furent suivis de l’accord de Moudania du 11 octobre 1922, dont
l'aboutissement fut l’ouverture, en novembre 1922, de la Conférence

nn un.

1 Voir traduction française, p. 32.
18 ARRÊT N° 5

de Lausanne qui avait précisément pour but la revision du Traité de
Sèvres et le règlement de la paix dans le Proche Orient.

Cependant se poursuivirent les pourparlers entre M. Mavrommatis
ou ses agents et les autorités britanniques ou palestiniennes, ainsi
qu’en témoigne la correspondance versée au dossier de l'affaire.
Le demandeur allègue, et le défendeur n’a pas contesté, que sur la
demande du Colonial Office, des conversations eurent lieu également
avec M. Rutenberg et avec le président et d’autres représentants
de l'Organisation sioniste. Le Colonia! Office était tenu au courant
de ces conversations. Aucun résultat tangible ne fut cependant
atteint, et l’affaire se trouvait au même point qu’en septembre 1927,
lorsque, les 27 mars et 3 mai 1922, les solicitors de M. Mavrommatis
présentèrent au Colonial Office de nouvelles preuves de la natio-
nalité helléne de leur client. Le 25 mai, le Colonial Office demanda
a obtenir copie des documents sur lesquels M. Mavrommatis fondait
ses prétentions à des droits concessionnaires relatifs à Jérusalem ;
le 29 du même mois, suite fut donnée à cette demande. La natio-
nalité hellène de M. Mavrommatis n’a pas été contestée par la
suite et est maintenant reconnue par le défendeur.

En août 1922, M. Mavrommatis fut informé, par voie indirecte,
que, de l'avis du Colonial Office, x) ses concessions lui conféraient
certains droits ; 2) ces droits devaient être respectés : 3) il devait
se mettre d'accord avec M. Rutenberg, ou bien 4) soumettre au Gou-
vernement de Palestine des propositions tendant à transformer
les concessions en une possibilité réelle de fournir à Jérusalem des
tramways et de l’eau. Se conformant à cette dernière suggestion,
M. Mavrommatis présenta, le 15 août 1922, les mêmes plans et pro-
jets, entre autres, qu’il avait expédiés au maire de Jérusalem le
30 juillet {vieux style) 1914, en ajoutant de nouveaux calculs basés
sur les conditions de l’époque. En même temps, il demandait 1) qu'on
lui fit savoir, à bref délai, si M. Rutenberg, ayant eu connaissance
des concessions Mavrommatis, entendait faire usage du droit d’ex-
propriation que lui conferait l’article 29 de l'annexe à l'Accord du
21 septembre 1921; 2) dans le cas contraire, qu’on l’informât de
l'approbation de ses plans et projets, éventuellement avec certaines
modifications.

La réponse à cette démarche fut la lettre du 21 octobre 1922 du
Colonial Office, par laquelle celui-ci, tout en refusant de reconnaître
les concessions relatives à Jaffa, confirma que M. Mavrommatis
19 ARRÊT N° 5

tenait certains droits de ses concessions relatives à Jérusalem et que
ces droits, pour autant qu’ils existaient, seraient respectés. Le
Département ajouta, cependant, en ce qui concerne laconcession eau,
que la création pendant la guerre d’une installation suffisante
pour l'alimentation en eau de Jérusalem semblait avoir 6té toute
valeur à la concession.

I à été soutenu de la part du demandeur que cette lettre avait eu
effet d'interrompre les pourparlersdirects entre M. Mavrommatis pour
et l'Organisation sioniste, pourparlers qui étaient sur le point d’abou-
tir à une solution satisfaisante.

M. Mavrommatis répondit en attirant l'attention 1) sur les
dépenses qu'il avait déjà encourues pour la concession eau ; 2) sur
le fait que la nécessité où s'étaient trouvées les autorités militaires
d'exécuter pendant la guerre une partie des travaux prévus dans la
concession eau, ne saurait le priver des droits qui en découlent pour
lui ; 3) sur les dispositions de l’article 311 du Traité de Sèvres rela-
tives à l’annulation des concessions préexistantes. Le Colonial
Office cependant déclara, le 14 novembre 1922, que ces observations
n'étaient pas propres à modifier son opinion du 21 octobre relative-
ment à la concession eau,. En même temps, il devint clair que le
Colonial Office se plaçait toujours sur le terrain du Traité de Sèvres.

Le 16 novembre, M. Mavrommatis répondit en déclarant 1) qu’il
était prêt à accepter l’expropriation de sa concession eau moyennant
une somme à fixer par des experts ; 2) qu’il désirait lapprobation,
avec ou sans modifications, de ses plans, soumis le 15 août 1922,
relatifs à la concession électricité, de façon à pouvoir commencer
les travaux prévus ; 3) qu'il était prêt cependant à accepter l’ex-
propriation de cette concession également, moyennant une
indemnité équitable.

Cependant, par lettre du 30 décembre 1922, le Colonial Office
informa les solicitors 1} qu’en ce qui concerne la concession eau,
M. Mavrommatis n'avait pas présenté de propositions adaptées aux
nouvelles conditions du pays ; 2) qu’en ce qui concernait les préten-
tions de M. Mavrommatis relatives à des droits découlant de sa
concession électricité, ces prétentions restaient vagues tant qu'un
traité de paix avec la Turquie ne serait pas entré en vigueur. En
même temps, le Colonial Office, se référant à ses lettres du 21 octobre
et du 14 novembre 1922, se plaça encore néanmoins, à certains
20 ARRÊT N° 5

points de vue, sur le terrain du Traité de Sèvres. Cependant, tout en
déclarant financièrement irréalisables les plans de M. Mavrommatis
relatifs à sa concession électricité, il demanda la présentation d'un
dossier supplémentaire à son sujet. Faisant suite à cette demande,
les solicitors de M. Mavrommatis firent parvenir, le 23 janvier
1923, au Colonial Office, une série de documents complémentaires
relatifs aux deux concessions eau et électricité. En même temps, ils
firent observer qu'à leur avis, 1) aux termes des articles 311 et 312
du Traité de Sèvres, il n’appartenait pas au Mandataire d'annuler
des concessions préexistantes, ce qui avait été fait cependant, pour
les concessions Mavrommatis, par l'octroi des concessions Rutenberg,
et que, dès lors, le différend ne pouvait être résolu grâce à la présen-
tation, par M. Mavrommatis, de nouveaux plans, mais seulement par
voie d'arbitrage ; 2) les plans que M. Mavrommatis avait présentés
à la Ville de Jérusalem par lettre du 30 juillet (vieux style) 1914,
et dont la Ville avait dûment accusé réception le 30 septembre sui-
vant, devaient être considérés comme approuvés, la Ville n'ayant,
dans le délai prévu — trois mois à dater de la présentation — suggéré
aucune modification (art. 6 de la Convention électricité et de la
Convention eau).

Entre temps, M. Mavrommatis avait saisi de la question la Léga-
tion de Grèce à Londres, en la priant de faire les démarches néces-
saires en vue de la soumission de l'affaire à l'arbitrage conformément
aux articles 31r et 312 du Traité de Sèvres. La Légation transmit
la lettre au Foreign Office ; elle lui transmit également la corres-
pondance qui avait été échangée après le 18 décembre 1922 et avant
le 27 janvier 1923 entre le Colonial Office et M. Mavrommatis ou ses
représentants. Le Foreign Office, cependant, était d’avis, ainsi qu'il
ressort notamment de sa lettre du 2 février 1923, que M. Mavrom-
matis devait continuer à négocier directement avec le Colonial
Office. Il convient d'ajouter que, par lettre du 9 janvier 1923, les
solicitors de M. Mavrommatis avaient fait savoir au Colonial Office
que la Légation avait été saisie de l'affaire.

Les négociations privées se poursuivirent. Au mois de mars 1923,
on était, paraît-il, arrivé à un accord de principe pour soumettre
les réclamations de M. Mavrommatis à l'arbitrage d’un juge de la
Haute Cour britannique, et un projet de compromis fut présenté
le 2 mai 1923 au Colonial Office. Cette proposition fut cependant
écartée, ainsi qu’il ressort d’une lettre du Colonial Office en date du
14 juillet 1923. La raison donnée dans cette lettre était l'incertitude
21 ARRÊT X9° 5

quant aux conditions de paix avec la Turquie, d’où résultait
Vimpossibilité de déterminer l’étendue des droits éventuels de
M. Mavrommatis que le Gouvernement de la Palestine pourrait être
tenu de reconnaitre. En méme temps, le Département suggéra, toute-
fois sans prendre aucun engagement, que M. Mavrommatis indiquat
la somme qu'il serait disposé à accepter en liquidation complète et
définitive de toutes ses réclamations contre le gouvernement en
question. En réponse, les solicitors de M. Mavrommatis, par lettre
en date du 20 juillet 1923, 1) acceptèrent pour le compte de celui-ci
le principe du règlement intégral de l'affaire moyennant le versement
d'une somme globale; 2) fixèrent cette somme à £234.339.—. Ilcon-
vient de constater que cette somme est la même que celle qui apparaît
plus tard dans la Requête introductive d'instance déposée au Greffe
de la Cour le 13 mai 1924 et citée ci-dessus. Le 2 août, cependant, le
Colonial Office déclara que le chiffre indiqué ne pouvait méme pas
servir de base de discussion, et recommanda à M. Mavrommatis
d’étudier les dispositions du Protocole relatif aux concessions, signé
a Lausanne en même temps que le traité de paix. Il y a lieu de
remarquer, à ce sujet, que, dans une lettre en date du 20 juillet 1923,
les solicitors de M. Mavrommatis avaient declaré que celui-ci était
disposé 4 se soumettre aux clauses du futur traité, tout en en ignorant
la teneur.

Le traité et ses instruments complémentaires furent, en effet,
signés le 23 juillet 1923. Parmi ces derniers, se trouve, sous le
n° XII, un « Protocole relatif à certaines concessions accordees dans
l'Empire ottoman », ci-après nommé le Protocole XII. La Cour a
déjà constaté, dans son Arrêt n° 2 (30 août 1924), que le Protocole
XII était destiné à remplacer les clauses du Traité de Sèvres qui
visaient les concessions, et en a indiqué l’économie générale. C’est
pourquoi elle se borne, dans le présent Arrêt, à citer les dispositions
pertinentes :

Article premier.

«Sont maintenus les contrats de concession, ainsi que les
accords sukséquents y relatits, dûment intervenus avant
le 29 octobre 1914 entre le Gouvernement ottoman ou toute
autorité locale d’une part, et, d'autre part, les ressortissants
(y compris les sociétés) des Puissances contractantes autres
que la Turquie. »
22

ARRÊT N® 5
Article 3.

«Les sommes revenant, après règlement des comptes, à
l'État ou aux bénéficiaires des contrats et accords visés aux
articles 1 et 2, à raison d’une utilisation par l'État, sur son
territoire actuel, de la propriété ou des services desdits béné-
ficiaires, seront payées conformément aux contrats ou accords
existants ou, à défaut de contrats ou accords, conformément à
la procédure d’expertise prévue par le présent Protocole.»

Article 4.

« Sous réserve des dispositions de l’article 6, les clauses des
contrats et accords subséquents visés à l’article I seront, d'un
commun accord et en ce qui concerne les deux Parties, mises
en conformité des conditions économiques nouvelles. »

Article 5.

« Faute d’entente dans le délai d’un an à compter de la
mise en vigueur du Traité de paix en date de ce jour, les Parties
adopteront les dispositions qui seront considérées, tant en ce
qui concerne le règlement des comptes que la réadaptation
des concessions, comme convenables et équitables par deux
experts qu’il appartiendra aux Parties de désigner dans un délai
de deux mois à compter de l'expiration du délai d’un an prévu
ci-dessus. En cas de désaccord, ces experts s’en référeront à
un tiers expert désigné, dans un délai de deux mois, par le
Gouvernement turc sur une liste de trois personnes ressor-
tissantes de pays n'ayant pas participé à la guerre de
1914-1918, liste dressée par le chef du Département fédéral
des Travaux publics suisse. »

Article 6.

«Les bénéficiaires de contrats de concession visés à l’article I
qui n'auraient pas reçu, à la date de ce jour, un commence-
ment d'application, ne pourront pas se prévaloir des disposi-
23

ARRÊT N°5

tions du présent Protocole relatives à la réadaptation. Ces
contrats pourront être résiliés sur la demande du concession-
naire présentée dans un délai de six mois à compter de la mise
en vigueur du Traité de paix en date de ce jour. En ce cas, le
concessionnaire aura droit, s’il y a lieu, pour les travaux
d'étude, à telle indemnité qui, à défaut d’accord entre les Par-
ties, sera considérée comme équitable par les experts prévus
au présent Protocole.»

Article 9.

« Dans les territoires détachés de la Turquie en vertu du
Traité de paix en date de ce jour, l’État successeur est pleine-
ment subrogé dans les droits et charges de la Turquie vis-à-vis des
ressortissants des autres Puissances contractantes et des sociétés
dans lesquelles les capitaux des ressortissants desdites Puissan-
ces sont prépondérants, bénéficiaires de contrats de concession
passés avant le 29 octobre 1914 avec le Gouvernement ottoman
ou toute autorité locale ottomane. Il en sera de même, dans
les territoites détachés de la Turquie à la suite des guerres bal-
kaniques, en ce qui concerne les contrats de concession passés,
avant la mise en vigueur du traité par lequel le transfert du
territoire a été stipulé, avec le Gouvernement ottoman ou toute
autorité locale ottomane. Cette subrogation aura effet à dater
de la mise en vigueur du traité par lequel le transfert du terri-
toire a été stipulé, sauf en ce qui concerne les territoires déta-
chés par le Traité de paix en date de ce jour, pour lesquels la
subrogation aura effet à dater du 30 octobre 1978. »

Article 10.

« Les stipulations de la Section r du présent Protocole, à
l'exception des articles 7 et 8, seront appliquées aux contrats
visés à l’article 9. L'article 3 ne s’appliquera dans les territoires
détachés qu’au cas où la propriété ou les services des concession-
naires auraient été utilisés par l’État exerçant l'autorité sur ce
territoire. »
24 ARRÊT N° 5

Le Protocole XII est entré en vigueur, en ce qui concerne les
Parties en litige, le 6 août 1924, en même temps que le Traité de
Lausanne.

Les mois d’août-octobre 1923 semblent avoir été occupés par une
reprise des pourparlers oraux. En effet, le 23 octobre 1923, le Colo-
nial Office, se référant à des conversations qui avaient eu lieu avec
un représentant de M. Mavrommatis, déclara qu’il préférait renon-
cer à proposer un chiffre quelconque pour la liquidation globale
antérieurement envisagée et recommanda à M. Mavrommatis de
présenter une revendication aux termes du Protocole XII, comme
condition préalable à toute démarche ultérieure de la part du
Département.

En conséquence, une réclamation détaillée fut présentée le 2
novembre 1923 au Colonial Office, de la part de M. Mavrommatis.
Il ressort de la lettre de couverture que la réclamation fut soumise
principalement en vue de servir de base à un arrangement à
l'amiable. Comme, pour les concessions eau et électricité, elle
constitue sans contredit la base des conclusions du Mémoire
hellénique, cité plus haut, il est utile d’en reproduire le passage
pertinent :

(Traduction. |

«1) On désire que ces concessions soient reconnues et/ou main-
tenues, et qu'il soit permis à M. Mavrommatis d'exécuter les travaux
conformément aux concessions qui lui ont été accordées. Dans
l'éventualité contraire, M. Mavrommatis devrait recevoir :

«a) Compensation pour l’expropriation de ses droits concession-
naires, afin de lui rembourser les frais qu’il a encourus pour obtenir
ces droits et pour leur donner le développement nécessaire, y com-
pris travaux d'étude, frais généraux, commissions des agents, frais
pour la préparation des plans, ainsi que pertes d’intérêts et perte
au change sur les cautionnements ; et

«b) Manque à gagner.»

Le détail du montant réclamé est comme suit :

au titre a) Liv.st. 53.256
au titre 6) » » 67.789
» » 121.045

«2) Pour autant que les services d’eau et/ou biens qui s'y
25 ARRÊT N° 5

rattachent ont été utilisés par le Gouvernement de Sa Majesté bri-
tannique pendant cinq ans, il est demandé une indemnité pour
cette utilisation.»

La réponse du Colonial Office est datée du 15 décembre 1923. Elle
1} prenait acte du prétendu accord de M. Mavrommatis pour appli-
quer à ses réclamations les dispositions du Protocole XII ; 2) décla-
rait que, sous réserve de la présentation des exemplaires originaux
des conventions et de leur bien-trouvé, le Gouvernement britannique
était disposé à reconnaître les concessions eau et électricité ; 3) décla-
rait que, n'ayant pas reçu un commencement d’application, les
concessions tombaient sous le coup de l’article 6 du Protocole XII ;
4) demandait, dans cet ordre d’idées, si M. Mavrommatis désirait les
exécuter ou bien les faire résilier ; 5) déclarait que, dans le premier
cas, elles ne seraient pas mises en conformité avec les nouvelles
conditions économiques, notamment en ce qui concernait le taux
des tarifs prévus fixés en monnaie-papier et que, dans le second
cas, une demande en remboursement des frais pour travaux d’étude
serait prise en considération ; 6) constatait que, les travaux rela-
tifs à la concession eau n'ayant pas été exécutés, les autorités bri-
tanniques n’avaient pu les utiliser, et que, par suite, une demande en
indemnité pour semblable utilisation manquait de fondement.

La réponse faite 4 cette communication au nom de M. Mavrom-
matis est datée du 13 janvier 1924. Elle portait : 1} qu’il p’était pas
admis que les réclamations tombassent exclusivement sous le coup
des dispositions du Protocole XII; 2) que M. Mavrommatis possé-
dait un droit d'option lui permettant de choisir soit la reconnais-
sance et la mise à exécution des concessions, soit leur expropria-
tion ; 3) que M. Mavrommatis était prêt à constituer la ou les socié-
tés requises pour l'exécution des contrats ; 4) qu’il avait le droit, en
les exécutant, de demander leur réadaptation, mais qu’il se conten-
terait, aux termes des Conventions, de faire évaluer les frais à leur
montant réel au jour de l'exécution, étant entendu que les tarifs
étaient prévus en piastres-or. La réponse constatait ensuite l’exis-
tence d’une véritable divergence de vues qui pourrait être réglée
par arbitrage, faute d’accord à l'amiable. Enfin, elle attirait l’atten-
tion sur le préjudice causé à M. Mavrommatis par le retard qui
s'était produit dans le règlement de l'affaire.

Entre temps, M. Mavrommatis saisit à nouveau la Légation
de Grèce à Londres. Ses solicitors informèrent le Colonial Office
26 ARRÊT N° 5

de ce fait, ajoutant que le but était d'arriver à soumettre la question
des réclamations Mavrommatis à la Cour permanente de Justice
internationale. En conséquence, ce département mit fin, le 19 février
1924, à la correspondance avec les solicitors en question. Pour
l'historique de l’affaire, depuis le moment où la voie diplomatique
fut définitivement adoptée pour traiter celle-ci, la Cour renvoie à son
Arrêt n° 2 (30 août 1924). Il convient seulement de rappeler ici que la
thèse hellénique était identique à celle qui a été développée pour le
compte de M. Mavrommatis dans les lettres du 2 novembre 1923
et du II janvier 1924, mentionnées ci-dessus, tandis que le Gouver-
nement britannique adopta l'attitude qu'il avait définie dans la
lettre du Colonial Office en date du 15 décembre 1923.

POINT DE DROIT,

La Partie défenderesse a exprimé l'avis que dans le litige actuel
trois questions demandent à être tranchées par la Cour, savoir :

1) Les concessions Mavrommatis sont-elles valables ?

2) En accordant la concession Rutenberg, le Gouvernement bri-
tannique a-t-il violé les obligations découlant pour lui du Proto-
cole XII ; et

3) Quels sont, de l’article 6 ou des articles 4 et 5 du Protocole,
ceux qui sont applicables aux concessions Mavrommatis ?

La Partie demanderesse, tout en ne contestant pas d’une façon
absolue cette maniére de poser les questions, et en acceptant de les
discuter dans l’ordre proposé, maintient que l’ordre entre les points
2) et 3) devrait être renversé. En effet, selon elle, une fois résolues la
question relative à la validité des concessions et celle des disposi-
tions du Protocole XII qui leur seraient applicables, il restera à voir
si le système du Protocole ne se trouve pas rendu inapplicable du
fait de la situation que l'octroi de la concession Rutenberg a créée en
Palestine.

La Cour, avant de répondre aux thèses avancées par les Parties,
et avant de statuer sur leurs conclusions, estime nécessaire de pré-
ciser quelles sont les questions soumises à son examen ct quel est
le fondement de son pouvoir pour les résoudre.

Le Gouvernement hellénique, dans sa Requête introductive d'ins-
tance, du 13 mai 1924, a demandé, sur la base des articles 26 et II
du Mandat pour la Palestine, une décision de la Cour. Le Gouverne-
27 ARRÊT N° 5

nent de Sa Majesté britannique avant soulevé l'exception d’incom-
pétence, la Cour a dû statuer tout d’abord sur cette question pré-
liminaire et, dans son arrêt du 30 août 1924, elle a retenu l'affaire
pour statuer au fond dans la mesure où elle concerne les concessions
de Jérusalem.

La Cour a estimé devoir fonder ledit arrêt sur l’article rz du Man-
dat et surtout sur le premier alinéa de cet article. Elle a établi que
l'octroi de la concession Rutenberg a été fait dans l'exercice des pleins
pouvoirs attribués à l'Administration de la Palestine « pour décider
quant à la propriété publique ou au contrôle public de toutes les
ressources naturelles du pays ou des travaux et services d'utilité
publique déjà établis ou à y établir». C’est donc lorsqu'elle exerce ses
pleins pouvoirs que l’Administration de la Palestine doit respecter,
aux termes de l’article 11, les obligations internationales acceptées
par le Mandataire et au sujet desquelles cet article fait une réserve
expresse. De l'avis de la Cour, les obligations internationales en
question sont constituées par le seul Protocole XII. En effet, aucun
autre instrument établissant des obligations internationales con-
tractées par le Mandataire n’a été porté a la connaissance de la Cour
et il ne semble pas qu'il en existe. IL est vrai que la Partic demande-
resse a soutenu que les dispositions du Protocole doivent étre com-
plétées par certaines règles empruntées au droit international
général ; la Cour estime cependant que le Protocole XII se suffit a
lui-même, car une règle empruntée au droit international général
ne saurait être considérée comme constituant une obligation con-
tractée par le Mandataire que pour autant qu’elle aurait été expressé-
ment ou tacitement incorporée dans le Protocole.

La compétence de la Cour étant limitée aux cas où les concessions
de M. Mavrommatis ont été touchées par les actes visés à l’article 11
du Mandat, en tant que ces actes sont contraires aux obligations
contractées aux termes du Protocole XII, il s'ensuit que cette com-
pétence ne s'applique pas aux travaux exécutés par les troupes bri-
tanniques en l'été 1918, ni à l'usage que ces dernières auraient fait
des plans de M. Mavrommatis relatifs à la concession eau. Ce
sont là des circonstances qui n'ont aucun rapport avec la
concession promise à M. Rutenberg.

C'est en vertu non pas de la compétence conférée à la Cour par
l’article 26 du Mandat, mais bien d’un accord des Parties résultant
de la procédure écrite, que la Cour est compétente(art. 36, al. premier
du Statut) pour décider si les articles 4 et 5 du Protocole ou bien son
28 ARRÊT N° 5

article 6 s'appliquent aux concessions de Jérusalem de M. Mavrom-
matis. Mais la compétence de la Cour ne va pas au delà du pouvoir
de donner une réponse à cette question. Ce ne serait qu’en vertu
d'un nouvel accord que d’autres différends, relatifs à l’application
des articles en question, pourraient être tranchés par elle, à moins,
cependant, que des différends de cet ordre ne résultent de l'octroi
de la concession Rutenberg et ne rentrent dans cette mesure dans
la compétence dérivée, au sens susindiqué, des articles 26 et 11 du
Mandat.

Ii résuite encore des déclarations orales des Parties, qu’elles sont
d'accord pour demander à la Cour de décider, le cas échéant, si les
tarifs prévus dans les concessions de Jérusalem sont établis sur
la base de l’or ou bien en monnaie papier. Cet accord, cependant,
vaut seulement pour le cas où la Cour déciderait que lesdites
concessions sont valables et que l’article 6 leur est applicable à
l'exclusion de l’article 4.

Conformément aux considérations exposées ci-dessus, examen de
Ja Cour portera sur les points suivants :

Validité des concessions Mavrommatis (J) ;

Rapports entre ces concessions et la concession Rutenberg ;
violation des obligations internationales contractées par le
Mandataire et préjudice en découlant au détriment de
M. Mavrommatis (II) ;

Question de savoir si les concessions Mavrommatis tombent sous
l'application des articles 4 et 5 ou sous celle de l’article 6 du Proto-
cole NIJ (III).

Avant que la Cour aborde l’examen de la question principale,
celle de savoir si M. Mavrommatis a droit à une indemnité du chef
de la concession promise à M. Rutenberg, il est nécessaire de déci-
der un point préliminaire soulevé par la Partie défenderesse.

Le Gouvernement britannique conclut dans son Contre-Mémoire
à la non-validité des concessions de Jérusalem de M Mavrommatis.
Il fonde sa thèse sur le fait que M. Mavrommatis est désigné dans
les deux concessions comme sujet ottoman, tandis que sa véritable
et seule nationalité est hellène et reconnue comme telle par les deux
Parties. Il résulterait de ce fait, selon le Gouvernement britannique,
que l'octroi des concessions a eu lieu sur la base d’une erreur et qu’en
29 ARRÊT N°5

conséquence elles ne seraient pas valables. Dans ces conditions, la
subrogation de la Palestine dans les droits et charges que la Turquie
aurait eus à l'égard de ces concessions, si elles étaient valables,
n'aurait pas pu seproduire. En outre, la protection que le Protocole
XII accorde aux ressortissants des Puissances contractantes autres
que la Turquie ne saurait être invoquée à l’égard de concessions
ottomanes accordées à un bénéficiaire qualifié de ressortissant
ottoman.

+
* *

Il convient de remarquer en première ligne que la Cour a à s’occu-
per de la validité des concessions seulement comme d’une question
préalable, non pas comme d’un point de droit rentrant, de par sa
nature intrinsèque, dans la juridiction propre de la Cour. C'est pour-
quoi elle se borne à examiner s’il y a des raisons suffisantes pour
traiter ces concessions comme ayant été « passées » aux termes de
l’article 9 du Protocole XII ou comme étant « dûment intervenues »
aux termes de son article premier.

Il n’est pas allégué par la Partie défenderesse que les autorités
ottomanes aient jamais traité les concessions de Jérusalem comme
nulles, ou qu’elles aient fait des démarches pour les annuler ; au
contraire, tous les rapports qui ont eu lieu entre les autorités et
M. Mavrommatis après l'octroi des concessions ont eu comme
point de départ la validité de ces contrats.

Dans ces conditions, la Cour estime qu’il incombe à la Partie
défenderesse de prouver la non-validité des concessions, bien qu'il
soit certain que la mention de la nationalité ottomane du béné-
ficiaire dans lesdites concessions est inexacte. Le Gouvernement
britannique ne prétend pas que la nationalité ottomane du conces-
sionnaire était, en droit ottoman, une condition pour la validité des
concessions ; aucune loi ni aucun document concernant la juris-
prudence des tribunaux ou autorités compétents en Turquie n’ont
d’ailleurs été produits à cet effet. Le défendeur n’a pas non plus
cherché à démontrer que, si les autorités avaient imposé pareille
condition, son inobservation eût entraîné en droit turc la nullité ou
l’annulabilité. C’est pourquoi la question ne se pose pas en l'espèce
de savoir si la Cour doit éventuellement rechercher quelle serait la
règle que le droit turc aurait effectivement appliquée à la situation
dont il s’agit. La Partie défenderesse s’est bornée à avancer des
arguments en faveur de sa thèse suivant laquelle les autorités otto-
30 ARRÊT N° 5

manes auraient pu considérer la nationalité ottomane de M. Mavrom-
matis comme une condition de l’octroi de la concession, mais aucune
preuve que tel ait été en effet le point de vue de ces autorités n’a été
fournie. L’allégation faite à cet égard par la Partie défenderesse
tombe donc faute de preuve.

Même en se plaçant avec le Gouvernement britannique sur le ter-
rain des principes qui semblent être généralement admis en matière
de contrats et sur le terrain des intentions probables des Parties, la
Cour arrive également à la conclusion que les concessions Mavrom-
matis doivent être tenues pour valables. L'identité de la personne
n’ayant jamais fait l’objet d'aucun doute, l’erreur ne peut concerner
que l’une des qualités du concessionnaire. La nullité absolue paraît
donc être exclue ; l’annulabilité dépendrait de la question de savoir
si Ja nationalité ottomane avait été considérée comme une condi-
tion de l'octroi de la concession. La Partie défenderesse a allégué
que certaines circonstances militent en faveur de cette dernière
thèse — entre autres, la mention expresse de la nationalité ottomane
du concessionnaire, l'existence de clauses assurant le caractère otto-
man de la Société à créer. I] faut cependant retenir ceci :

L'obligation, pour le concessionnaire, de former dans un bref
délai une Société ottomane pour l'exploitation de la concession,
enlève à la nationalité du concessionnaire presque toute pertinence,
les qualités techniques et les attaches financières du concessionnaire
étant avant tout importantes. C’est ainsi que, dans les conventions
relatives aux concessions de Jaffa, accordées même après l'entrée
en guerre de la Turquie, la nationalité de M. Mavrommatis n’est
point mentionnée. Du reste, une conséquence importante de la
nationalité ottomane, sa voir la compétence des autorités et tribunaux
ottomans pour tous différends pouvant surgir, est expressément
réservée dans toutes les concessions, aussi bien dans celles qui
mentionnent la nationalité de M. Mavrommatis, que dans celles
qui ne le font pas; cette compétence ne découle donc pas dela
désignation du concessionnaire comme sujet ottoman.

Pour les raisons qui viennent d’être exposées, la Cour arrive à la
conclusion que la désignation de M. Mavrommatis comme
sujet ottoman, dans les conventions relatives aux concessions de
Jérusalem, n’a pas pour but de réaliser une condition mise à l’octroi
31 ARRÊT N° 5

de la concession et que, partant, le fait que M. Mavrommatis n’est
pas sujet ottoman ne peut entrainer l’invalidité de la concession.
Les concessions sont donc a considérer comme valables et comme
définitivement acquises.

La Partie défenderesse s'était encore réservé la faculté de soule-
ver la question de savoir si la concession eau ne serait pas frappée de
déchéance parce que les obligations relatives au dépôt du caution-
nement n’auraient pas été remplies en conformité des clauses de
la concession. Mais, comme ce point paraît avoir été abandonné
par la suite, la Cour n’a pas besoin de s’en occuper. En tout cas, les
autorités de Jérusalem ne paraissent avoir soulevé aucune objec-
tion a ce que le cautionnement déposé par la Banque Périer soit
considéré comme répondant aux exigences de l’article 18 de la con-
vention relative à la concession.

*
* *

Pour que les concessions Mavrommatis, reconnues comme vala-
bles, soient maintenues vis-à-vis de l’État successeur aux termes
de l’article 9 du Protocole XII, il faut que le bénéficiaire de la con-
cession soit le ressortissant d'une Puissance contractante autre que
la Turquie. Or, il est constant que M. Mavrommatis est ressortissant
hellene et que la Grèce est une des Puissances contractantes en ques-
tion. Toutefois, il est nécessaire d’examiner encore si le fait que
M. Mavrommatis est désigné dans la concession comme sujet ottoman,
quoique n’invalidant pas la concession méme, pourrait le priver du
droit de bénéficier de l’article g du Protocole. La Cour écarte cette
éventualité. Elle est d’avis — et aucune preuve du contraire n’a été
fournie — que l’article 9 du Protocole XII vise la nationalité réelle
des bénéficiaires, et qu'il serait contraire à l'esprit et au but de
cet accord d’en refuser les avantages en raison du fait qu’une autre
nationalité aurait été, par erreur, mentionnée dans les contrats
de concession. Une indication en ce sens se trouve dans la dispo-
sition dudit article 9 qui stipule que les Sociétés ottomanes dans les-
quelles les capitaux des ressortissants des Puisssances contractantes
autres que la Turquie sont prépondérants, bénéficiaires de contrats
de concessions, peuvent se prévaloir de cet article. C’est donc la
nationalité des intéressés réels et non pas le statut juridique formel
du concessionnaire qui détermine la subrogation. Or, la véritable
nationalité du concessionnaire Mavrommatis est hellène.
32 ARRÊT N°5

Donc, la stipulation de l’article g du Protocole XII suivant
laquelle la Palestine est subrogée dans les droits et charges de la
Turquie par rapport aux ressortissants des Puissances contractantes
autres que la Turquie, bénéficiaires de contrats de concession passés
avec des autorités ottomanes avant le 29 octobre 1914, s'applique
aux deux concessions de M. Mavrommatis.

IT.

La Cour passe à la question de savoir quels sont les rapports entre
les concessions de Jérusalem de M. Mavrommatis et l'accord inter-
venu le 21 septembre 1921 entre M. Rutenberg et les Crown Agents
for the Colomes britanniques, au nom du Haut Commissaire pour
la Palestine.

Il s’agit, en effet, exclusivement de cet accord, car il est constant
que la concession accordée le 12 septembre 1921 à M. Rutenberg,
relative à la fourniture de force électrique et à l'irrigation dans
le district de Jaffa, ne touche pas aux droits résultant desdites
concessions de M. Mavrommatis.

Le Gouvernement britannique reconnaît que les droits que, par
l'accord du 21 septembre 1921, le Haut Commissaire pour la Pales-
tine s’est obligé à octroyer éventuellement à M. Rutenberg couvrent
en partie les droits qui, pour M. Mavrommatis, résultent de sa
concession relative à la fourniture d'électricité à Jérusalem. Mais il
soutient que l’article 29 des conditions prévues par ledit accord
impose à M. Rutenberg l'obligation de respecter les droits de
M. Mavrommatis, pour autant que M. Rutenberg ne ferait pas
usage de la faculté que lui attribue cet article de demander au
Haut Commissaire d’annuler, contre compensation, les droits
qui seraient contraires aux droits compris dans la concession à
lui promise.

L'article 29 est ainsi conçu:

[Traduchon.]

« Au cas où il existerait quelque concession valable
préexistante, visant en totalité ou en partie l’objet de la pré-
sente concession, le Haut Commissaire, s’il en est sollicité
par écrit par le concessionnaire, prendra les mesures nécessai-
res en vue d'annuler cette concession dans la mesure où elle
affecte la présente concession ; le concessionnaire indemnisera
33 ARRÊT N° 5

le Haut Commissaire de toute somme qui pourrait venir à
échéance ou être payable au sujet de l'annulation de ladite
concession dans la mesure où elle affecte la concession présente
et sera autorisé à augmenter le capital de la Société et les taux
à imposer aux consommateurs d'énergie électrique dans des
proportions correspondantes. Le montant de ladite compensa-
tion sera payable et sera payé au sujet de ladite annulation
de concession d'accord avec le concessionnaire et, à défaut
d'accord, sera fixé par voie d'arbitrage entre le ou les déten-
teurs de ladite concession préexistante et le Haut Commissaire
ou par toute autre procédure appropriée. »

En effet, bien que l’article ne dise pas expressément que, si
M. Rutenberg ne demande pas l'annulation des concessions
antérieures valables visant en totalité ou en partie l’objet de sa
concession, il doit les respecter, une autre interprétation de l’article
ne semble guère possible. En donnant à M. Rutenberg la faculté
de demander l'annulation, l’article établit évidemment que, en
l'absence d’une telle demande, M. Rutenberg n'aura pas le droit
de traiter comme nulles lesdites concessions, mais qu’elles devront
être maintenues tant que l’annulation prévue n’a pas eu lieu.

La question de savoir si, en réservant à M. Rutenberg la faculté
d'exiger l’annulation des concessions antérieures visant en totalité
ou en partie l’objet de la concession à lui promise, l'Administration
de la Palestine a méconnu les obligations internationales acceptées
par le Gouvernement mandataire, sera examinée plus loin. Mais
la Cour constate que, abstraction faite de cette faculté, il n’y a rien
dans l'accord du 21 septembre 1921 qui, d’après une saine interpré-
tation de l’article 29, puisse être considéré comme contraire aux
droits de M. Mavrommatis.

En ce qui concerne la concession eau de M. Mavrommatis, le
Gouvernement britannique conteste que celle-ci soit touchée,
soit directement, soit indirectement, par la concession promise
à M. Rutenberg le 21 septembre Ig2r.

Cela faisant, ce Gouvernement s’appuie sur l’article 4 de la con-
cession eau qui dit :

« Pour le service de sa concession exclusivement, le conces-
sionnaire aura la faculté, soit d'établir lui-même une usine
34 ARRÊT N° 5

hydro-électrique d’une puissance ne dépassant pas I.000
(mille) kilowatts, soit de louer l’énergie d’une usine centrale
ne faisant pas partie de la présente concession, soit d’établir
une usine thermique d’une force suffisante pour les services
de sa concession » ;

et encore sur l’article 34 des conditions établies pour la concession
Rutenberg qui a la teneur suivante :

[Traduction.]

« Rien dans les présentes n’empêchera . . .. aucune personne
ou personnes, aucune firme où aucune compagnie de produire
de l'énergie électrique ou de s’en servir pour son propre usage
sur les territoires de la concession mais à la condition que
l’énergie ainsi produite ne sera ni vendue ni autrement cédée
sur ledit territoire.»

Par contre, le Gouvernement hellénique estime que cette dernière
concession est en contradiction avec les droits que M. Mavrommatis
possède en vertu de sa concession eau. Cet argument ne saurait
cependant être retenu, vu l'article 34 de la concession Rutenberg
cité ci-dessts.

Le droit de toute personne à la production et à l'emploi de force
électrique pour son propre usage est donc expressément réservé,
et M. Mavrommatis pourra, aux termes mêmes de la concession
promise à M. Rutenberg, établir lui-même une usine hydro-élec-
trique pour le service de sa concession eau.

Le Gouvernement hellénique invoque encore que M. Mavromma-
tis n’a accepté la concession eau qu’en vue des avantages spéciaux
que devait lui procurer la possession aussi de la concession électri-
cité, parce que les installations projetées pour l’une de ces conces-
sions pourraient servir également aux fins de l’autre.

La Cour n’estime pas nécessaire d'examiner la valeur de cet argu-
ment. Il suffit de constater que si même il avait été prouvé que ce
n'est que dans lesdites conditions que M. Mavrommatis avait
accepté la concession eau, ce serait seulement dans l’hypothèse
où il aurait été privé de sa concession électricité ou mis dans l’im-
possibilité de l’exécuter, qu’un lien apparaîtrait entre sa concession
eau et la concession Rutenberg, et dont pourrait résulter un em-
péchement d’exécution ou un dommage pour M. Mavrommatis
aussi en ce qui concerne la concession eau.
35 ARRÊT N° 5

Le Gouvernement britannique a relevé que, bien que M. Rutenberg
ait, dans le délai fixé à l’accord du 21 septembre 1921, demandé
l'octroi de la concession y visée, cet octroi n’a pas encore eu lieu,
parce que l’Administration de la Palestine et M. Rutenberg ne
sont pas jusqu'ici tombés d'accord sur quelques modifications

à introduire dans les conditions stipulées.

Et, au cours de la procédure — en annexe à son Contre-Mémoire
en date du 28 décembre 1924 —, le Gouvernement britannique a
produit la lettre suivante datée de Londres, le 1% mai 1924, et
adressée au Colonial Office :

[Traduction.] « The Palestine Electric
Corporation, Limited.
« Ref. 3977. Londres, 1°* mai 1924.
« Objet: Installations de Jérusalem — Concession Mavrommatis.
«Monsieur,

«Le Conseil d'administration de notre Société a soigneusement
examiné la situation en ce qui concerne la distribution d'électricité
à Jérusalem, au point de vue des droits invoqués par M. Mavromma-
tis aux termes de sa concession turque d’avant-guerre pour Jérusa-
lem et à celui de la demande en indemnité de £125.000, réclamées
par lui au sujet des droits en question.

« Tout en n’admettant pas la validité de la concession ci-dessus
mentionnée, qui a été précédemment annulée par le Gouvernement
de Sa Majesté, notre Conseil d'administration était disposé, afin
de satisfaire au besoin urgent d'énergie électrique qui se fait sentir
parmi la population de Jérusalem, à verser à M. Mavrommatis une
indemnité raisonnable.

« Etant donné, toutefois, que l'indemnité de £125.000, réclamée
par M. Mavrommatis, est déraisonnable et qu’elle se présenterait
comme une charge extrêmement lourde et improductive pour la
population relativement pauvre de Jérusalem, sous forme de tarifs
indûment élevés pour la cession de l'énergie électrique, notre Société
n’expropriera pas la concession de M. Mavrommatis et ne mettra
en rien obstacle à ce que M. Mavrommatis obtienne l'autorisation
de procéder aux installations à Jérusalem conformément aux termes
de sa concession.

« Pourvu, toutefois, que, si M. Mavrommatis ne procède pas à
36 ARRÊT N° 5

l'installation et n’en poursuit pas l'exploitation, conformément
aux conditions respectivement stipulées dans sa concession, aucun
obstacle ne soit créé à la Palestine Electric Corporation, Limited,
en vue de l'empêcher de procéder aux travaux de Jérusalem et
dans le district, conformément à la concession du Jourdain.

«Nous vous serions reconnaissants de bien vouloir nous faire
connaître les mesures que prend, à cet égard, le Gouvernement de
Sa Majesté.

« Veuillez agréer, etc.

Pour la Palestine Electric
Corporation, Limited,

Le Directeur :

(Signé) PINHAS RUTENBERG. »

Le Gouvernement hellénique a mis en doute la valeur de cette
déclaration pour démonter que The Palestine Electric Corporation,
Limited, la Société formée par M. Rutenberg pour exécuter sa
concession électricité, avait définitivement et sans condition
renoncé à la faculté de provoquer l’expropriation de M. Mavrom-
matis et qu'elle ne voulait pas s'opposer à ce qu'il fût permis à
celui-ci d'exécuter sa concession. Le Gouvernement britannique,
de son côté, a — au cours de la procédure orale — produit une
nouvelle lettre de M. Rutenberg, datée de Jérusalem le 28 janvier
1925, par laquelle M. Rutenberg, en réponse à une demande télé-
graphique émanant du Colonial Office, renouvelle sa déclaration
dans les termes suivants:
| Traduction. |

«Je me réfère a la lettre que j'ai adressée le 1°" mai 1924 au
Colonial Office ; pour les raisons qui y sont exposées, nila Palestine
Electric Corporation ni moi-même ne ferons d’objection à ce que
M. Mavrommatis exécute son contrat de concession de tramways
et d’électricité pour la ville de Jérusalem ; ni la Palestine Electric
Corporation, Limited, ni moi-même ne nous proposons d’exercer
aucun droit qui nous serait conféré par notre concession en vue
de réclamer l’annulation de ladite concession de M. Mavrommatis. »

En ce qui concerne la concession eau de M. Mavrommatis,
M. Rutenberg ajoute :

« Je déclare que, ni la Palestine Electric Corporation ni moi-
même n'avons d’objection et n’avons jamais fait d’objection à ce
37 ARRÊT N°5

que M. Mavrommatis exécute ses concessions pour la distribution
d'eau à Jérusalem. »

Il résulte de ces déclarations de M. Rutenberg que sa renonciation
lie aussi bien lui-même comme Partie contractante de l'Accord du
21 septembre 1921 que la Société qu’il s’était obligé de constituer
aux termes dudit accord et au profit de laquelle devaient naître
les droits et obligations découlant de la concession. La Cour estime
enfin que la renonciation vaut également pour tout autre ayant
droit de M. Rutenberg que la Société concessionnaire.

Se basant sur les lettres en question, le Gouvernement britan-
nique, par la voix de son représentant, a fait la déclaration sui-
vante :

' Traduction. |

« Nous avons recu de M. Rutenberg ce qui nous parait constituer
un abandon non équivoque de toute intention de nous demander
l’expropriation de M. Mavrommatis. Nous avons accepté cette
déclaration formelle et nous avons déclaré nous-mêmes —- voir
page 6 du Contre-Mémoire britannique — que le Gouvernement
de Sa Majesté était entièrement disposé à remplir, en ce qui con-
cerne les deux concessions Mavronimatis à Jérusalem, toutes
obligations, découlant du Protocole de Lausanne, que la décision
de la Cour reconnaîtrait comme applicables si, contrairement à
la thèse britannique, lesdites concessions étaient tenues pour
valables. Cette déclaration explicite, — en tant que représentant
autorisé du Gouvernement de Sa Majesté et en tant que membre
du Gouvernement, — je la répète ici: nous avons l'intention de rem-
plir toutes obligations, s’il y en a, que la Cour estimerait nous être
imposées par les termes du Protocole de Lausanne. Donc, il ne peut
être question pour nous de donner suite à une requête tendant
à l’expropriation de M. Mavrommatis. Si M. Rutenberg était assez
déraisonnable — je ne désire pas employer le mot: malhonnête —
pour nous demander de procéder à l’expropriation, après avoir
déclaré qu’il n’en avait pas l’intention, nous ne donnerions aucune
suite à sa demande. »

Après cette déclaration, dont le caractère obligatoire ne peut
être mis en question, la Cour estime que, dorénavant, il est exclu
que le Gouvernement britannique ou l'Administration de la Pales-
tine se prête à exécuter une demande d’exproprier M. Mavrommatis
de ses concessions relatives à Jérusalem. La clause de l’article 29
38 ARRÊT N° 5
de la concession Rutenberg qui lui donnait la faculté d'exiger
une telle expropriation doit donc être considérée comme effacée

et il ne reste dudit article que l'obligation pour M. Rutenberg et
ses ayants droit de respecter les concessions de M. Mavrommatis.

*
* *

Toutefois, le fait demeure que l’article a existé jusqu'ici dans sa
teneur précitée et il s’agit de savoir si ce seul fait a constitué un
manquement aux obligations internationales visées à l’article 11
du Mandat.

À ce point de vue, il convient de rappeler qu'à l’époque où
l'accord avec M. Rutenberg fut conclu, c’est-à-dire le 21 septembre
192x, le Traité de Sèvres avait été signé. Ce traité, dans son article
311, prévoyait le droit pour les États mandataires, dans un délai
de six mois, à dater du moment où le territoire dont il s'agissait
en l'espèce aurait été placé sous leur autorité ou sous leur tutelle,
de racheter les concessions préexistantes. Le fait que ce droit d’expro-
priation était limité à une période de six mois semble indiquer que,
sous réserve du droit de rachat éventuellement prévu dans le texte
même des concessions, les Etats contractants renonçaient par le
Traité de Sèvres au droit d’exproprier l’ensemble des concessions
comme telles. D'après ce traité, l'Administration de la Palestine
n'aurait pas eu — paraît-il — le droit d'accorder à un concession-
naire la faculté, sans limites de temps, d’exiger l’annulation d’une
concession maintenue par ce traité.

Lorsque, plus tard, à la suite des événements, il devint clair que
le Traité de Sèvres n’entrerait jamais en vigueur, furent entamées
les négociations qui ont abouti à l'adoption du Protocole XII.
Ce Protocole, on le sait, ne mentionne aucune faculté d’exproprier
des concessions préexistantes, qu'il entend maintenir. Mais les
Parties ne sont pas d'accord sur le sens qu'il faut attribuer aux dis-
positions de ce Protocole. Tandis que le Gouvernement britannique
est d’avis que, en établissant pour les États successeurs l'obligation
de maintenir les concessions visées à l’article 9 du Protocole sans
mentionner un droit d’exproprier ces concessions, on a voulu
exclure ce droit, le Gouvernement hellénique, par contre, estime
qu'un tel droit d’exproprier doit être sous-entendu.

La Cour ne croit pas nécessaire de résoudre cette question.
3ÿ ARRÊT N°5

Elle estime que, pour les besoins du présent procès, il suffit de
rappeler que le Gouvernement britannique a déclaré qu'il ne se
considère pas comme autorisé à exproprier les concessions dont le
maintien est assuré par le Protocole XII. Il a produit, à l'appui de sa
manière de voir, des notes échangées le 24 juillet 1924 entre
sir Horace Rumbold et le général Pellé, correspondance dont il
résulte qu'il a été jugé tout au moins désirable, sous l'empire
du Protocole XII, de stipuler expressément que la France et la
Grande-Bretagne respectivement n’entendaient pas se prévaloir, en
ce qui concerne les concessions de services publics, des dispositions
de la deuxieme section du Protocole, et qu’en conséquence ces
Etats pourraient procéder au rachat des concessions.

Le Traité de Sèvres n’a jamais été ratifié et le Protocole XIT n’est
entré en vigueur que le 6 août 1924. La Cour n’examinera pas la
question de savoir si ces actes internationaux, dès avant leur rati-
fication, auraient pu éventuellement déployer quelque effet a
Végard des Parties contractantes. Elle n’examinera pas non plus
la portée juridique des négociations qui ont eu lieu entre l'intéressé
et les autorités sur la base de ces actes, négociations qui en tout
cas n'avaient d'autre but que d'arriver à un accord amiable. En
l'espèce, l'applicabilité des clauses du Protocole XII, assurant le
maintien des concessions, résulte d’une disposition expresse du
Protocole même, savoir l’article 9, qui fait remonter la subrogation
aux droits et obligations de la Turquie à la date du 30 octobre 1Q18
pour les États successeurs par rapport à des territoires détachés
de la Turquie à la suite de la grande guerre. L'obligation, acceptée
par le Mandataire, de maintenir les concessions visées par le Pro-
tocole, est donc réputée avoir existé en vertu de cette clause au
moment où la concession Rutenberg a été octroyée, et elle n’a jamais
cessé d'exister depuis lors.

L'insertion, dans la clause 29 de l’annexe à l'Accord du 27 sep-
tembre 1921, de la faculté pour M. Rutenberg de demander sans
limite de temps lexpropriation des concessions préexistantes,
préjugeait, tant qu’elle n’était pas retirée, le droit, pour les béné-
ficlaires de concessions préexistantes, de se prévaloir de leurs
concessions comme telles sans étre menacés d’annulation avant le
terme prévu dans leurs contrats pour la naissance du droit de rachat.

L’annulation qui aurait pu résulter de la clause 29 de la concession
40 ARRÊT N° 5

Rutenberg pouvait d’ailleurs se réaliser 4 tout moment, sans limite
de temps, et sur l’initiative d’une personne privée, de sorte que la
garantie contre une expropriation prématurée qui existe lorsque
l'initiative appartient à l'État, qui ne peut procéder à l’expropria-
tion que pour cause d'utilité publique, se trouvait essentiellement
affaiblie.

La Cour estime donc que, tant que subsistait entre les mains de
M. Rutenberg la faculté d’exiger l’expropriation des concessions
Mavrommatis, la clause en question était contraire aux obligations
contractées par le Mandataire lors de la signature du Protocole.

Et alors se pose la question de savoir si, du fait de ce manquement
aux obligations internationales contractées par le Mandataire,
M. Mavrommatis a subi un préjudice lui donnant droit à une
indemnité.

*
* *

Le Gouvernement hellénique s’est principalement placé au point
de vue que, déjà, il y a eu expropriation sans que l’indemnité
due à ce sujet ait été payée à M. Mavrommatis ; c’est cette indemnité
que, en premier lieu, il réclame.

Il est cependant évident que la clause de l’article 29 ne constituait
pas en elle-même une expropriation. Elle ne faisait que donner à
M. Rutenberg la faculté de la provoquer s’il le voulait, et rien ne
prouve qu’il avait présenté une demande à cet effet. Au contraire,
comme on l’a vu, il a maintenant renoncé à cette faculté.

Le Gouvernement hellénique reconnaît, lui aussi, que la clause
en elle-même ne constitue pas une expropriation. Mais il prétend
que, par la suite, le Gouvernement britannique avait fait son choix
et décidé de ne pas laisser M. Mavrommatis exécuter ses concessions,
ou que, au moins, il en avait, en fait, rendu l'exécution impossible
ou malaisée. Les déclarations faites au cours de la procédure et
selon lesquelles ni le Gouvernement britannique, ni M. Rutenberg
ou la Palestine Electric Corporation Limited ne s’opposeront à
l'exécution des concessions Mavrommatis sont, selon le Gouverne-
ment hellénique, venues trop tard et elles ne peuvent rétablir
la situation pour M. Mavrommatis.

La Cour fait d'abord remarquer que, si le Gouvernement britan-
nique avait, en fait, décidé de ne pas permettre à M. Mavrommatis
d'exécuter ses concessions, sans que cette décision fût provoquée
par une demande de M. Rutenberg, on pourrait mettre en doute
41 ARRET N° 5

que cela constituerait un acte tombant sous la compétence de la
Cour. Car, suivant l’arrét du 30 août 1924, cette compétence est
limitée aux actes visés dans l’article rr du Mandat. La Cour n’es-
time cependant pas nécessaire d’insister sur cette question de compé-
tence, car la correspondance échangée durant les négociations
de M. Mavrommatis avec le Colonial Office démontre que Fassertion
en question manque de fondement.

À ce sujet, il suffit de rappeler que, depuis que M. Mavrommatis
avait établi sa nationalité helléne, le Colonial Office a déclaré à
plusieurs reprises reconnaître que M. Mavrommatis tenait certains
‘droits de ses concessions relatives à Jérusalem ct que ces droits, pour
autant qu'ils existaient, seraient respectés. Encore dans une lettre
aux solicitors de M. Mavrommatis en date du 15 décembre 1923,
le Colonial Office demande si M. Mavromimatis désire exécuter
ses concessions, ce qui semble exclure que, alors, il avait déjà
été décidé de les exproprier.

En ce qui concerne M. Mavrommatis, ses solicitors ont bien, dans
une lettre du 23 janvier 1923, émis Vopinion que l'Administration
de la Palestine et le Gouvernement britannique avaient mis de
côté la plus grande partie des droits concédés à M. Mavrommatis
et les avaient attribués à M. Rutenberg. Mais cette position n’a pas
été maintenue dans les négociations qui suivirent. Dans la réclama-
tion formulée de la part de M. Mavrommatis le 2 novembre 1923,
ila été demandé, alternativement, que les concessions concernant
Jérusalem soient reconnues et maintenues, ou qu'une indemnité
lui soit allouée pour l’expropriation de ses droits. Et dans une
lettre adressée par les solicitors de M. Mavrommatis au Colonial
Office, le 11 janvier 1924, en réponse à la lettre du Colonial Office
en date du 15 décembre 1923, il a été déclaré que M. Mavrommatis
était prêt à former la société ou les sociétés prévues pour l’exploi-
tation de ses concessions, et cela même si un droit à la réadaptation
des concessions aux nouvelles conditions économiques ne lui était
pas reconnu.

En résumé, la Cour est d'avis que si, au cours des longues
négociations, on a envisagé l'expropriation des concessions de
M. Mavrommatis ou leur cession à M. Rutenberg, cela n'a été
que comme une éventualité entre plusieurs, en vue de régler l'affaire
à l'amiable. Aucune décision ne paraît avoir été prise tant que

x

durèrent les négociations. Et, comme on l’a vu plus haut. a
42 ARRÊT N° 5

Vheure actuelle, le Gouvernement britannique a définitivement
décidé de ne pas procédér à l’expropriation des concessions de
M. Mavrommatis.

Il est vrai que, dans sa lettre du 1°" mai 1924, la Palestine Elec-
tric Corporation Limited dit que la concession de M. Mavrommatis
avait déja été annulée. Mais le Gouvernement britannique a con-
testé l’exactitude de cette assertion et, comme il a été dit, rien ne
prouve qu'une telle annulation ait réellement eu lieu.

Reste la question de savoir si, comme le prétend le Gouvernement
hellénique, l'exécution des concessions avait déjà été rendue impos-
sible pour M. Mavrommatis, et si cela est dû à la concession promise
à M. Rutenberg. Les arguments sur lesquels s’appuie le Gouver-
nement hellénique à ce sujet, semblent être, d’une part, le retrait
par la Banque Périer de sa promesse d'entreprendre le financement
des concessions et une déclaration au même effet d’un banquier
anglais, M. C. B. Crisp, d'autre part l'influence de l'Organisation
sioniste qui, selon le Gouvernement hellénique, serait hostile à
l'exécution par M. Mavrommatis de ses concessions.

La Cour examinera d’abord le premier de ces arguments. La
Banque Périer avait, paraît-il, en novembre 1913, convenu avec
M. Mavrommatis de lui payer sous certaines conditions une somme
de cinq millions de francs pour les deux concessions relatives à
Jérusalem et pour les concessions relatives aux Tramways, Energie
et Lumière électriques, et à la fourniture d’eau a Jaffa, avec droit
d'arrosage, de la rivière E]-Audjé. Et elle avait, par des lettres adres-
sées respectivement aux présidents de la Municipalité de Jérusalem
et de la Municipalité de Jaffa, déclaré avoir accordé à M. Mavrom-
matis son concours financier pour la réalisation de ses projets.
Par une lettre à M. Mavrommatis, en date du rq février 1927,
MM. Bauer, Marchal et Ci, au nom de la Banque Périer, se
déclarèrent disposés à reprendre les négociations sur les concessions
de Jérusalem et de Jaffa sur les mêmes bases de leur accord de
novembre 1913, mais seulement sous condition que les nouvelles
autorités de Palestine reconnaitraient et ratifieraient les droits de
M. Mavrommatis. Mais, le 2 décembre 1921, ces messieurs écrivirent
a M. Mavrommatis que, ayant appris que le ministère des Colonies
a Londres venait d’octroyer à M. Rutenberg le monopole exclusif
de l’énergie électrique pour toute la Palestine, ce qui serait en
contradiction avec les concessions de M. Mavrommatis, ils étaient
43 ARRÊT N° 5

obligés de lui faire savoir que, de ce fait, la valeur commerciale des
entreprises était compromise dans les cercles financiers et qu’il
leur était impossible d’en entreprendre le financement.

En ce qui concerne M. Crisp, il a été produit une lettre à l'agent
de M. Mavrommatis, en date du 3 mai 1923, dans laquelle M. Crisp
déclare avoir noté que la validité des concessions ne faisait pas
de doute, mais que, cette validité ayant été mise en question à
une époque où le financement des concessions aurait pu avoir
lieu, et le temps opportun de le réaliser étant passé, il n'était plus
en état de s’en occuper.

‘Tl paraît cependant évident que cela ne peut prouver que le
financement des concessions de M. Mavrommatis est devenu
impossible, surtout si on se rappelle que, encore dans la lettre du
II janvier 1924 — bien postérieurement aux lettres de MM. Bauer,
Marchal et Ci, et de M. Crisp — les solicitors de M. Mavrommatis
Vavaient déclaré prêt à constituer la société prévue pour l'exécution
des concessions. 51 même l’on n’était pas justifié à dire qu’en pré-
sence de cette déclaration il aurait fallu que le Gouvernement hel-
lénique prouvât que, depuis, les circonstances ont changé et que
ce qui aurait été possible à M. Mavrommatis au commencement
de 1924 est devenu plus tard impossible, et cela par suite de la con-
cession promise à M. Rutenberg, cette déclaration démontre que,
à ladite époque, M. Mavrommatis ne considérait pas l'exécution de
ses concessions comme n'étant plus praticable.

En ce qui concerne l'influence de |’ Organisation sioniste dans les
affaires de la Palestine, cette influence, prévue dans le Mandat
même, existait déjà dès le début de ce Mandat, et il ne paraît pas
permis de douter que le Gouvernement britannique, qui a déclaré
vouloir laisser à M. Mavrommatis toute liberté de mettre à exécu-
tion ses concessions relatives à Jérusalem, assure loyalement le
respect de sa parole et, s’il est nécessaire, protège M. Mavrommatis
contre toute tentative de gêner l'exécution de ses concessions.

Mais, pourrait-on dire, si même l’exécution des concessions de
M. Mavrommatis ne se heurte à aucune impossibilité, l'Accord du
21 septembre 1921 avec M. Rutenberg et le fait que celui-ci avait
jusqu'ici la faculté de provoquer l’expropriation desdites conces-
sions ont néanmoins causé à M. Mavrommatis un préjudice, parce
que cet accord et cette faculté l'ont empêché de constituer les sociétés
44 ARRÊT N° 5

prévues dans les concessions, à une époque plus favorable que
l’époque actuelle.

La Cour ne peut pas non plus admettre qu’un préjudice de ce
genre ait été prouvé. La lettre de MM. Bauer, Marchal et Ci, en
date du 14 février 1921, démontre que, s’il y avait eu antérieure-
ment un contrat définitif entre la Banque Périer et M. Mavrommatis,
ce contrat fut considéré comme n'ayant plus d'existence. Selon
cette lettre, il ne s'agissait que d’une reprise de «négociations »
et cela sous condition que les nouvelles autorités de la Palestine
reconnaîtraient la validité des concessions. Et quand, par la lettre
du 2 décembre de la même année, la Banque Périer déclarait ne
plus pouvoir s'occuper du financement, cette reconnaissance n'avait
pas encore eu lieu, et elle ne pouvait même pas être définitivement
faite tant que les règles qui devaient régir la situation des États
successeurs par rapport aux concessions accordées par les autorités
ottomanes ne seraient pas encore définitivement arrêtées ni entrées
en vigueur. Rien ne démontre d’ailleurs que la Banque Périer
avait à cette époque la connaissance complète de l'accord avec
M. Rutenberg. Comme les négociations qu’on avait cues en vue con-
cernaient en même temps les concessions relatives à Jaffa, lesquelles
étaient en contradiction certaine avec les concessions de M. Ruten-
berg et ne pouvaient prétendre à être reconnues d’après le Traité
de Sèvres alors signé, la déclaration de la Banque Périer de ne pas
vouloir entreprendre le financement s'explique bien sans qu'on
puisse en déduire que la Banque aurait voulu entreprendre le
financement des seules concessions concernant Jérusalem, sil’ Accord
du 21 septembre 1921 avec M. Rutenberg n'avait pas existé.
La Cour ne peut donc considérer les lettres de MM. Bauer, Marchal et
Ci, pas plus que la lettre de M. Crisp, comme preuves suffisantes
que les circonstances aient été plus favorables pour le financement
des concessions à une époque quelconque après le commencement
de 1921, qu’elles ne le sont actuellement. Il fallait d'abord que
M. Mavrommatis, qui dans les concessions avait été désigné comme
sujet ottoman, eût prouvé sa nationalité helléne, et qu’ensuite les
conditions dont devait dépendre le maintien des concessions accor-
dées par le Gouvernement ottoman ou par les autorités locales
fussent définitivement arrêtées, ce qui n’eut lieu que par l'entrée
en vigueur du Protocole XII, le 6 août 1924. Il fallait aussi que la
question de savoir si M. Mavrommatis avait, oui ou non, droit à la
réadaptation de ses concessions aux nouvelles conditions écono-
45 ARRÊT X° 5

miques, eût trouvé sa solution, question qui se poserait aussi bien
dans l'hypothèse où l'Accord du 21 septembre 1927 avec M. Ruten-
berg n'aurait jamais existé. Il ne faut pas non plus oublier que
M. Mavrommatis avait lui-même demandé et obtenu un sursis pour
l'exécution de ses concessions jusqu’à la conclusion de la paix.

Dans ces circonstances, il paraît à la Cour tout à fait invraisem-
blable que, tant que ces questions n'avaient pas été résolues, le
financement des concessions de M. Mavrommatis eût pu se faire
plus aisément et à des conditions plus favorables pour lui que ce ne
serait le cas aujourd’hui.

La Cour estime donc que si même on doit considérer comme
contraire aux obligations internationales du Mandataire la clause
de l’article 29 des conditions de concession de M. Rutenberg, pour
autant qu’elle donnait à celui-ci la faculté d’exiger lexpropriation
des concessions contraires à la sienne, cette clause n’a, en fait,
ni entraîné une expropriation ou une annulation des concessions
de M. Mavrommatis, ni causé à celui-ci un préjudice quelconque
qui puisse donner lieu à son profit à des dommages-intérêts dans le
présent procès.

ITT.

L’accord des Parties a posé devant la Cour la question de savoir
s’il y a lieu à la réadaptation des concessions de M. Mavrommatis,
suivant les conditions économiques créées par les événements
récents.

Ces concessions, dont la validité a été ci-dessus démontrée et dont
la Grande-Bretagne, mandataire de la Société des Nations en
Palestine, a obligation d'assurer le respect en vertu de l’article Ir
du Mandat et du Protocole XII, doivent-elles être réadaptées, ou
bien leur bénéficiaire a-t-il simplement la faculté, s’il ne peut ou
s’il ne veut les exécuter telles qu’elles se comportent, d'en demander
la résiliation ?

Le siège de la difficulté se trouve dans les articles 4 et 6 du Pro-
tocole XII qui, suivant les cas, se prononcent en faveur de l'une
ou de l’autre solution.

L'article 4, envisageant l'hypothèse de la réadaptation, s'exprime
ainsi :
46 ARRÊT N° 5

« Sous réserve des dispositions de l’article 6, les clauses des
contrats et accords subséquents visés à l’article premier seront,
d’un commun accord, et en ce qui concerne les deux Parties,
mises en conformité des conditions économiques nouvelles. »

Quant à l’article 6, auquel ce texte se réfère par une réserve
formelle, il précise les concessions auxquelles la réadaptation n’est
pas applicable :

« Les bénéficiaires de contrats de concession visés à l’article
premier qui n'auraient pas reçu, à la date de ce jour 4, un
commencement d'application, ne pourront pas se prévaloir
des dispositions du présent Protocole, relatives à la réadapta-
tion. Ces contrats pourront être résiliés sur la demande du
concessionnaire, présentée dans un délai de six mois à compter
de la mise en vigueur du Traité de paix en date de ce jour. En
ce cas, le concessionnaire aura droit, s’il y a leu, pour les
travaux d'étude, à telle indemnité qui, à défaut d'accord entre
les Parties, sera considérée comme équitable par les experts
prévus au présent Protocole. »

Du rapprochement de ces deux articles, il ressort donc que les
concessions, autrefois octroyées pour les régions qui ont été détachées
de la Turquie à la suite de la grande guerre, doivent être traitées
différemment selon qu’elles ont ou non reçu, avant le 24 juillet
1923, «un commencement d'application ». Dans le premier cas, il
appartient à l’État successeur de réadapter les concessions aux
conditions économiques nouvelles ; dans le second, le concession-
naire n’a pas droit à la réadaptation, mais il peut demander la
résiliation de sa concession et réclamer, s’il y a lieu, une indemnité
a raison des travaux d’étude qu’il avait entrepris.

Pour déterminer la situation dans laquelle M. Mavrommatis
se trouve placé au regard de l'Administration de la Palestine,
subrogée aux droits et aux charges de la Turquie en ce qui concerne
les concessions par elle accordées en Palestine, il y a lieu de vérifier
un point de fait : les contrats passés entre M. Mavrommatis et les
autorités ottomanes avaient-ils reçu, à la date du Protocole XIT,
«un commencement d’application » ? Dans l’affirmative, le bénéfice

' 24 juillet 1923.
47 ARRÊT N°5

de l’article 4, c’est-à-dire la réadaptation, leur est acquis ; sinon,
c'est l’article 6, autorisant la résiliation éventuelle avec indemnité
pour travaux d'étude, qui doit être appliqué.

En faveur de cette dernière solution, les Représentants de l’État
défendeur ont fait observer qu’au 24 juillet 1923, M. Mavrommatis
n'avait certainement pas commencé à exécuter les travaux dont
il s'était chargé. Or, c’est seulement l'exécution commencée des
travaux qui donne à une entreprise sa valeur, qui crée pour l’auteur
des travaux un titre à les continuer et à les achever, moyennant
rémunération. Faute de s'être mis au travail, le concessionnaire
n’a déployée aucune activité réelle ; et la faculté d'obtenir, le cas
échéant, une résiliation avec indemnité constituerait pour lui une
compensation suffisante pour le préjudice qu’il a pu subir. On n’est
pas en présence d’un commencement d'application du contrat ;
on est dans l’hypothèse prévue par l’article 6 du Protocole.

La Cour ne croit pas devoir se rallier à cette interprétation. La
distinction sur laquelle elle se fonde entre les entreprises déjà
manifestées par le conimencement des travaux concédés et les
entreprises dont aucune exécution matérielle ne révèle encore
l'existence, en vue de réserver à celles-là seulement le bénéfice
de la réadaptation, a pu être envisagée tout d’abord par les négocia-
teurs de Lausanne; mais, en substituant aux mots « commence-
ment d’exécution » employés par le projet primitif !, l’expression |
«commencement d’application» dans le texte qui a prévalu, ils
sont entrés dans un ordre d’idées différent. Les auteurs du Protocole
XIT ont fait du «commencement d’application » des contrats de
concession la condition de la réadaptation de ces contrats ; en par-
lant de contrats, et non pas de travaux ou méme de concessions,
ils ont montré que pour eux il n’était pas nécessaire, à ce point de
vue, que les travaux compris dans les concessions eussent déjà
recu quelque réalisation ; ils se sont maintenus sur le terrain de
Fapplication des contrats. Sans doute, l'exécution des travaux
prévus par un contrat de concession implique d’une manière parti-
culièrement énergique la réalisation de ce contrat ; elle en est un
mode d'application. Mais ce mode n’est pas le seul qui soit possible ;

' Conférence de Lausanne, Recueil des Actes de la Conférence. Première

série. tome 1, p. 378. (Art. 74 du «Projet de traité de paix ».)
48 ARRÊT N° 5

et l'on peut affirmer que le contrat est appliqué toutes les fois qu'un
acte quelconque, même étranger à l'exécution des travaux, vient
à être accompli en vertu de ce contrat. « Application » est donc un
terme plus large, plus souple, moins rigide qu’« exécution» ; et telle
peut être la raison qui l’a fait introduire dans le Protocole XII
pour distinguer les concessions réadaptables de celles qui ne le sont
pas.

Or, il est incontestable que M. Mavrommatis n'a pas conservé
par devers lui, sans en faire emploi, les concessions qu'il avait obte-
nues à Jérusalem. Plusieurs des obligations auxquelles il s'était
soumis ont été remplies dans les délais qui lui avaient été impartis.
C'est ainsi que, conformément à l’article 6 de la concession eau
et à l’article 6 de la concession électricité, le bénéficiaire avait
présenté à la Ville de Jérusalem, à la date du 12 août 1914, c'est-
à-dire plus d’un mois avant l'expiration du délai fixé, les plans et
projets des travaux à exécuter ; c’est ainsi encore que, déférant
à l’article 18 de la première concession et à l’article 4 de la seconde,
M. Mavrommatis avait constitué le 3 mars 1914, à la Banque Périer,
par une anticipation notable sur l’échéance prévue, les cautionne-
ments définitifs qu'il s'était engagé à fournir. Et s’il s’est vu, par
suite de la guerre, dans la nécessité d’invoquer la force majeure,
réservée par l’article 7 de la concession eau et par l'article 6, alinéa 2,
de la concession électricité, pour obtenir la prolongation du délai
qui lui avait été assigné pour le commencement des travaux. i
n'a pas manqué d’en informer en temps utile les autorités ottomanes,
ainsi qu'il y était obligé. Par une décision en date du 30 septembre
1914, la Municipalité de Jérusalem a d'ailleurs fait droit à sa requête,
constatant ainsi le bien-fondé des motifs qui lui servaient de base.

La conclusion à laquelle la Cour arrive en se fondant sur le texte
même de l’article 6 se trouve appuyée par un autre ordre de consi-
dérations.

L'article 4 du Protocole XII, étroitement lié à l’article premier qui
sanctionne le principe fondamental du maintien des contrats et
accords dûment intervenus, a, par rapport à l’article 6, le caractère
d’une règle, tandis que ce dernier ne constitue qu'une exception.

Cela se comprend aisément si l’on considère que le seul moyen
40 ARRET N° 5

pratiquement efficace de maintenir des concessions octroyées avant
la guerre consiste a les réadapter aux conditions économiques nou-
velles. La faculté que l’article 6 donne au bénéficiaire d’exercer
sa concession aux conditions auxquelles elle lui avait été octroyée
avant le 29 octobre 1gr4, sera presque toujours inutile ; en réalité,
le véritable avantage que l'article 6 accorde aux bénéficiaires est
le droit de demander la résihation avec indemnité pour les travaux
d'étude. Il s'ensuit qu’une interprétation stricte de l'article 6 est
seule en harmonie avec le système du Protocole XII. Si l’on appli-
quait cet article dans tous les cas où il n’y a pas eu commencement
des travaux sur le terrain, la conséquence en serait que, l’indemnité
prévue n'étant pas une compensation suffisante de l’activité
déployée et des dépenses encourues par le concessionnaire — par
exemple en vue d'assurer le financement de sa future entreprise —,
des droits valablement acquis seraient sacrifiés.

Ces observations permettent de réduire à sa juste valeur l’objec-
tion que le Gouvernement de Sa Majesté britannique a faite à cette
interprétation en disant que, si elle était exacte, elle enlèverait toute
valeur pratique à l’article 6, qui perdrait la plupart de ses applica-
tions.

La Cour ne méconnait pas que, si l’on considère le dépôt des
cautionnements et des plans et projets comme constituant un
commencement d'application qui donne droit à la réadaptation,
l’article 6 ne vise plus que des cas exceptionnels ; mais elle est d’avis,
pour les raisons indiquées ci-dessus, que l’article 6 ne peut viser
que des cas de cette nature.

Mais, a-t-on dit encore, il n’est pas juridiquement exact de voir
dans le versement d’un cautionnement ou dans le dépôt de plans
ou de projets aux mains de telle ou telle autorité, des actes consti-
tuant, au sens de l’article 6 du Protocole XII, un « commencement
d'application » des contrats auxquels ces actes se réfèrent. Pour
qu'un contrat puisse commencer à être appliqué, il faut, avant tout,
que ce contrat existe, qu'il soit valable, que les conditions néces-
saires à sa validité se trouvent réunies. Ce que M. Mavrommatis
a fait, en constituant un cautionnement, en déposant des plans
de travaux, il l’a fait pour rendre ses concessions inattaquables,
pour assurer leur existence, pour les sauver de la nullité et de
la déchéance qui auraient sanctionné le défaut ou l’oubli du
50 ARRÊT N° 5

bénéficiaire. Il a réalisé les éléments constitutifs du contrat, 1 ne
l’a pas appliqué.

La Cour ne saurait accepter cette thèse. Sans doute, M. Mavrom-
matis devait accomplir les actes qu'il a accomplis pour préserver
ses contrats de la déchéance qui autrement les aurait frappes.
Mais ce qui donne naissance à un contrat, c’est l'accord des volontés
d’où il est sorti, c’est l'échange des signatures qui marque un tel
accord, et c’est à ce moment que les éléments constitutifs de cet
accord doivent exister. Tout ce qui arrive plus tard, tout ce qui se
fait en dehors du contrat, toutes les conditions auxquelles les
Parties devront se soumettre, à une époque plus ou moins voisine
de sa conclusion, pour le maintenir en vie, peuvent être considérées
comme une réalisation de ce contrat. Lors donc que les articles
4 et 13 de la concession électricité de M. Mavrommatis, l’article 18
de la concession eau et l’article 20 du cahier des charges qui v est
annexé, prononcent la déchéance de ces concessions, pour le cas
où le cautionnement définitif mis à la charge du concessionnaire,
aussi bien que les plans et projets des travaux à exécuter, n'auraient
pas été déposés dans les délais prescrits, ils n’apportent aucun argu-
ment à la thèse suivant laquelle ces actes, tout en étant postérieurs
aux contrats, ne constitueraient pas des actes d'application.

La Cour estime donc que les concessions octrovées à M. Mavrom-
matis à Jérusalem tombent sous le coup de l’article 4 du Protocole XII
et que leur bénéficiaire a le droit d'exiger qu'elles soient mises,
par une réadaptation, en conformité avec les conditions économiques
nouvelles.

Toutefois, s’il rentre dans les attributions de la Cour de proclamer
le droit du concessionnaire à la réadaptation de ses contrats. elle
ne saurait fixer elle-même les modalités que cette réadaptation
comporte; il ne peut appartenir qu'aux Parties elles-mêmes, et
subsidiairement aux experts désignés en conformité de l’article 5
du Protocole, de procéder aux opérations diverses de la réadaptation.

Comme il est dit plus haut, les Parties n’ont demandé la décision
de la Cour sur la question de savoir si les tarifs des concessions sont
établis sur la base de l’or ou en monnaie papier, que dans l’éventua-
lité où la Cour déclarerait applicable l’article 6 du Protocole. à
l’exclusion de son article 4. La Cour, s'étant prononcée en faveur
de la réadaptation des concessions Mavrommatis, n'a par consé-
quent pas besoin de s'occuper de cette question.
51 ARRÊT N° 5
PAR CES MOTIFS,

La Cour, jugeant contradictoirement,

1° décide et juge

Que les concessions accordées à M. Mavrommatis, en vertu des
conventions signées le 27 janvier 1014 entre lui et la Ville de Jéru-
salem et relatives à certains travaux devant être exécutés à Jérusa-
lem, sont valables ;

Que l'existence, pendant un certain temps, de la faculté pour
M. Rutenberg d'exiger l'annulation desdites concessions de
M. Mavrommatis n’était pas conforme aux obligations internatio-
nales contractées par le Mandataire pour la Palestine ;

Qu’aucun préjudice résultant de ce fait au détriment de M. Ma-
vrommatis n’a été prouvé ;

Que, dès lors, il y a lieu de débouter le Gouvernement hellénique
de sa demande en indemnité ;

2° décide et juge

Que les concessions susvisées, accordées à M. Mavrominatis,
tombent sous l’application de l’article 4 du Protocole signé à Lau-
sanne le 23 juillet 1923, relatif à certaines concessions accordées
dans l’Empire ottoman.

Le présent arrêt ayant été rédigé en français et en anglais, c'est
le texte français qui fait foi. .

Fait au Palais dela Paix, le vingt-six mars milneufcent vingt-cinq,
en trois exemplaires, dont l’un restera déposé aux archives de la
Cour et dont les autres seront transmis aux agents des Gouver-

nements des Puissances requérante et défenderesse respectivement.

Le Président :
(Signé) Max HUBER.

Le Greffier :
(Signé) À. HaAMMaARsKjôLD.
M. Altamira déclare ne pouvoir se rallier à l’arrét rendu par
la Cour, en ce qui concerne les alinéas 3 et 4 du n° 1 du dispositif.

(Paraphé) M. H.

(Paraphé) À. H.
